--------------------------------------------------------------------------------

Exhibit 10.5
 
A.A.P.L. FORM 610 - 1989

MODEL FORM OPERATING AGREEMENT


OPERATING AGREEMENT
DATED
December 08, 2010


OPERATOR:
Mogul Energy International, Inc.

2500 Wilcrest Dr., Ste. 405
Houston, TX 77042
CONTRACT AREA


THE STAFFORD PROSPECT AREA, AS OUTLINED ON THE MOGUL ENERGY INTERNATIONAL, INC.
PLAT, DATED DECEMBER 08, 2010 AND ATTACHED TO THIS AGREEMENT AS EXHIBIT “A-1”


All Located in Jackson County, Texas as shown on the plat dated December 07,
2010 containing approximately 2,000 acres, more or less (the Contract Area).


COUNTY OF           Jackson          STATE OF ___Texas




COPYRIGHT 1989
ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM LANDMEN
4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137
APPROVED FORM.
A.A.P.L. NO. 610 - 1989






A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT – 1989

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Article
 
Title
 
Page
I.
 
DEFINITIONS
 
1
II.
 
EXHIBITS
 
1
III.
 
INTERESTS OF PARTIES
 
2
   
A.
 
OIL AND GAS INTERESTS:
 
2
   
B.
 
INTERESTS OF PARTIES IN COSTS AND PRODUCTION:
 
2
   
C.
 
SUBSEQUENTLY CREATED INTERESTS:
 
2
IV.
 
TITLES
 
2
   
A.
 
TITLE EXAMINATION:
 
2
   
B.
 
LOSS OR FAILURE OF TITLE:
 
3
       
1.
 
Failure of Title
 
3
       
2.
 
Loss by Non-Payment or Erroneous Payment of Amount Due
 
3
       
3.
 
Other Losses
 
3
       
4.
 
Curing Title
 
3
V.
 
OPERATOR
 
4
   
A.
 
DESIGNATION AND RESPONSIBILITIES OF OPERATOR:
 
4
   
B.
 
RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR:
 
4
       
1.
 
Resignation or Removal of Operator
 
4
       
2.
 
Selection of Successor Operator
 
4
       
3.
 
Effect of Bankruptcy
 
4
   
C.
 
EMPLOYEES AND CONTRACTORS:
 
4
   
D.
 
RIGHTS AND DUTIES OF OPERATOR:
 
4
       
1.
 
Competitive Rates and Use of Affiliates
 
4
       
2.
 
Discharge of joint Account Obligations
 
4
       
3.
 
Protection from Liens
 
4
       
4.
 
Custody of Funds
 
5
       
5.
 
Access to Contract Area and Records
 
5
       
6.
 
Filing and Furnishing Governmental Reports
 
5
       
7.
 
Drilling and Testing Operations
 
5
       
8.
 
Cost Estimates
 
5
       
9.
 
Insurance
 
5
VI.
 
DRILLING AND DEVELOPMENT
 
5
   
A.
 
INITIAL WELL:
 
5
   
B.
 
SUBSEQUENT OPERATIONS:
 
5
       
1.
 
Proposed Operations
 
5
       
2.
 
Operations by Less Than All Parties
 
6

 
 
 

--------------------------------------------------------------------------------

 
 

       
3.
 
Stand-By Costs
 
7
       
4.
 
Deepening
 
8
       
5.
 
Sidetracking
 
8
       
6.
 
Order of Preference of Operations
 
8
       
7.
 
Conformity to Spacing Pattern
 
9
       
8.
 
Paying Wells
 
9
   
C.
 
COMPLETION OF WELLS; REWORKING AND PLUGGING BACK:
 
9
       
1.
 
Completion
 
9
       
2.
 
Rework, Recomplete or Plug Back
 
9
   
D.
 
OTHER OPERATIONS:
 
9
   
E.
 
ABANDONMENT OF WELLS:
 
9
       
1.
 
Abandonment of Dry Holes
 
9
       
2.
 
Abandonment of Wells That Have Produced
 
10
       
3.
 
Abandonment of Non-Consent Operations
 
10
       
F.
 
TERMINATION OF OPERATIONS:
 
10
       
G.
 
TAKING PRODUCTION IN KIND
 
10
           
(Option 1) Gas Balancing Agreement
 
10
           
(Option 2) No Gas Balancing Agreement
 
11
VII.
 
EXPENDITURES AND LIABILITY OF PARTIES
 
11
   
A.
 
LIABILITY OF PARTIES:
 
11
   
B.
 
LIENS AND SECURITY INTERESTS:
 
12
   
C.
 
ADVANCES:
 
12
   
D.
 
DEFAULTS AND REMEDIES:
 
12
       
1.
 
Suspension of Rights
 
13
       
2.
 
Suit for Damages
 
13
       
3.
 
Deemed Non-Consent
 
13
       
4.
 
Advance Payment
 
13
       
5.
 
Costs and Attorneys' Fees
 
13
   
E.
 
RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:
 
13
   
F.
 
TAXES:
 
13
VIII.
 
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
 
14
   
A.
 
SURRENDER OF LEASES:
 
14
   
B.
 
RENEWAL OR EXTENSION OF LEASES:
 
14
   
C.
 
ACREAGE OR CASH CONTRIBUTIONS:
 
14
   
D.
 
ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST:
 
15
   
E.
 
WAIVER OF RIGHTS TO PARTITION:
 
15
   
F.
 
PREFERENTIAL RIGHT TO PURCHASE:
 
15
IX.
 
INTERNAL REVENUE CODE ELECTION
 
15

 
 
 

--------------------------------------------------------------------------------

 
 
X.
 
CLAIMS AND LAWSUITS
 
15
XI.
 
FORCE MAJEURE
 
16
XII.
 
NOTICES
 
16
XIII.
 
TERM OF AGREEMENT
 
16
XIV.
 
COMPLIANCE WITH LAWS AND REGULATIONS
 
16
   
A.
 
LAWS, REGULATIONS AND ORDERS:
 
16
   
B.
 
GOVERNING LAW:
 
16
   
C.
 
REGULATORY AGENCIES:
 
16
XV.
 
MISCELLANEOUS
 
17
   
A.
 
EXECUTION:
 
17
   
B.
 
SUCCESSORS AND ASSIGNS:
 
17
   
C.
 
COUNTERPARTS:
 
17
   
D.
 
SEVERABILITY:
 
17
XVI.
 
OTHER PROVISIONS
 
17
   
A.
 
STAFFORD PARTICIPATION AGREEMENT
 
17
   
B.
 
ADDITIONAL NOTICE PROVISION
 
17
   
C.
 
FAILURE TO PAY INVOICE
 
17
   
D.
 
MULTIPLE DRILLING PROPOSALS
 
17
   
E.
 
DISTRIBUTION OF REVENUES
 
17
   
F.
 
PREPAYMENT
 
17
   
G.
 
INFORMATION AND DATA
 
17
   
H.
 
OPERATOR’S AUTHORITY TO SELL GAS PRODUCTION
 
18
   
I.
 
SEISMIC OPERATIONS
 
18
   
J.
 
CONTRACT OPERATIONS
 
18


 
 

--------------------------------------------------------------------------------

 


1
 
OPERATING AGREEMENT
2
 
THIS AGREEMENT, entered into on this 8TH Day of December, 2010, by and between
Mogul Energy International, Inc.,
3
 
hereinafter designated and referred to as "Operator," and the signatory party or
parties other than Operator, sometimes
4
 
hereinafter referred to individually as "Non-Operator," and collectively as
"Non-Operators."
5
 
WITNESSETH:
6
 
WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land
7
 
identified in Exhibit "A," and the parties hereto have reached an agreement to
explore and develop these Leases and/or Oil
8
 
and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,
9
 
NOW, THEREFORE, it is agreed as follows:
10
 
ARTICLE I.
11
 
DEFINITIONS
12
 
As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:
13
 
A. The term "AFE" shall mean an Authority for Expenditure prepared by a party to
this agreement for the purpose of
14
 
estimating the costs to be incurred in conducting an operation hereunder.
15
 
B. The term "Completion" or "Complete" shall mean a single operation intended to
complete a well as a producer of Oil
16
 
and Gas in one or more Zones, including, but not limited to, the setting of
production casing, perforating, well stimulation
17
 
and production testing conducted in such operation.
18
 
C. The term "Contract Area" shall mean all of the lands; Oil and Gas Leases
and/or Oil and Gas Interests intended to be
19
 
developed and operated for Oil and Gas purposes under this agreement.  Such
lands, Oil and Gas Leases and Oil and Gas
20
 
Interests are described in Exhibit "A."
21
 
D. The term "Deepen" shall mean a single operation whereby a well is drilled to
an objective Zone below the deepest
22
 
Zone in which the well was previously drilled, or below the Deepest Zone
proposed in the associated AFE, whichever is the
23
 
lesser.
24
 
E. The terms "Drilling Party" and "Consenting Party" shall mean a party who
agrees to join in and pay its share of the
25
 
cost of any operation conducted under the provisions of this agreement.
26
 
F. The term "Drilling Unit" shall mean the area fixed for the drilling of one
well by order or rule of any state or federal
27
 
body having authority.  If a Drilling Unit is not fixed by any such rule or
order, a Drilling Unit shall be the drilling unit as
28
 
established by the pattern of drilling in the Contract Area unless fixed by
express agreement of the Drilling Parties.
29
 
G. The term "Drillsite" shall mean the Oil and Gas Lease or Oil and Gas Interest
on which a proposed well is to be
30
 
located.
31
 
H. The term "Initial Well" shall mean the well required to be drilled by the
parties hereto as provided in Article VI.A.
32
 
1. The term "Non-Consent Well" shall mean a well in which less than all parties
have conducted an operation as
33
 
provided in Article VI.B.2.
34
 
J. The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party
who elects not to participate in a
35
 
proposed operation.
36
 
K. The term "Oil and Gas" shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous
37
 
hydrocarbons and other marketable substances produced therewith, unless an
intent to limit the inclusiveness of this term is
38
 
specifically stated.
39
 
L. The term "Oil and Gas Interests" or "Interests" shall mean unleased fee and
mineral interests in Oil and Gas in tracts
40
 
of land lying within the Contract Area, which are owned by parties to this
agreement.
41
 
M. The terms "Oil and Gas Lease," "Lease" and "Leasehold" shall mean the oil and
gas leases or interests therein
42
 
covering tracts of land lying within the Contract Area, which are owned by the
parties to this agreement.
43
 
N. The term "Plug Back" shall mean a single operation whereby a deeper Zone is
abandoned in order to attempt a
44
 
Completion in a shallower Zone.
45
 
O. The term "Recompletion" or "Recomplete" shall mean an operation whereby a
Completion in one Zone is abandoned
46
 
in order to attempt a Completion in a different Zone within the existing
wellbore.
47
 
P.  The term "Rework" shall mean an operation conducted in the wellbore of a
well after it is Completed to secure,
48
 
restore, or improve production in a Zone, which is currently open to production
in the wellbore.  Such operations include, but
49
 
are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking,
50
 
Deepening, Completing, Recompleting, or Plugging Back of a well.
51
 
Q.   The term "Sidetrack" shall mean the directional control and intentional
deviation of a well from vertical so as to
52
 
change the bottom hole location unless done to straighten the hole or to drill
around junk in the hole to overcome other
53
 
mechanical difficulties.
54
 
R. The term "Zone" shall mean a stratum of earth containing or thought to
contain a common accumulation of Oil and
55
 
Gas separately producible from any other common accumulation of Oil and Gas.
56
 
Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word "person" includes
57
 
natural and artificial persons, the plural includes the singular, and any gender
includes the masculine, feminine, and neuter.
58
 
ARTICLE II.
59
 
EXHIBITS
60
 
The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:
61
 
_____X___  A. Exhibit "A," shall include the following information:
62
 
(1) Description of lands subject to this agreement, and Land plat outlining the
Stafford Prospect Contract Area
63
 
(2) Restrictions, if any, as to depths, formations, or substances,
64
 
(3) Parties to agreement with addresses and telephone numbers for notice
purposes,
65
 
(4) Percentages or fractional interests of parties to this agreement,
66
 
(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,
67
 
(6) Burdens on production.
68
 
_________       B. Exhibit "B," Form of Lease.
69
 
____X_____ C. Exhibit "C," Accounting Procedure.
70
 
____X_____    D. Exhibit "D," Insurance.
71
 
___ X______   E. Exhibit "E," Gas Balancing Agreement.
72
 
____X______ F. Exhibit "F," Non-Discrimination and Certification of
Non-Segregated Facilities.
73
 
____________ G. Exhibit "G," Tax Partnership.
74
 
____ X______ H. Other: Stafford Area Participation Agreement


 
1

--------------------------------------------------------------------------------

 
 
1
 
If any provision of any exhibit, except Exhibits "E," and "F" is inconsistent
with any provision contained in
2
 
the body of this agreement, the provisions in the body of this agreement shall
prevail.
3
 
ARTICLE III.
4
 
INTERESTS OF PARTIES
5
 
A.  Oil and Gas Interests:
6
 
If any party owns an Oil and Gas Interest in the Contract Area, that Interest
shall be treated for all purposes of this
7
 
agreement and during the term hereof as if it were covered by the form of Oil
and Gas Lease attached hereto as Exhibit "B,"
8
 
and the owner thereof shall be deemed to own both royalty interest in such lease
and the interest of the lessee thereunder.
9
 
B.  Interests of Parties in Costs and Production:
10
 
Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne
11
 
and paid, and all equipment and materials acquired in operations on the Contract
Area shall be owned, by the parties as their
12
 
interests are set forth in Exhibit "A." In the same manner, the parties shall
also own all production of Oil and Gas from the
13
 
Contract Area subject, however, to the payment of royalties and other burdens on
production as described hereafter.
14
 
Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other
15
 
burdens may be payable and except as otherwise expressly provided in this
agreement, each party shall pay or deliver, or
16
 
cause to be paid or delivered, all burdens on its share of the production from
the Contract Area up to, but not in excess of,
17
 
and shall indemnify, defend and hold the other parties free from any liability
therefor.
18
 
Except as otherwise expressly provided in this agreement, if any party has
contributed hereto any Lease or Interest which is
19
 
burdened with any royalty, overriding royalty, production payment or other
burden on production in excess of the amounts
20
 
stipulated above, such party so burdened shall assume and alone bear all such
excess obligations and shall indemnify, defend
21
 
and hold the other parties hereto harmless from any and all claims attributable
to such excess burden.  However, so long as
22
 
the Drilling Unit for the productive Zone(s) is identical with the Contract
Area, each party shall pay or deliver, or cause to
23
 
be paid or delivered, all burdens on production from the Contract Area due under
the terms of the Oil and Gas Lease(s)
24
 
which such party has contributed to this agreement, and shall indemnify, defend
and hold the other parties free from any
25
 
liability therefor.
26
 
No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party's
27
 
lessor or royalty owner, and if such other party's lessor or royalty owner
should demand and receive settlement on a higher
28
 
price basis, the party contributing the affected Lease shall bear the additional
royalty burden attributable to such higher price.
29
 
Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby,
30
 
and in the event two or more parties contribute to this agreement jointly owned
Leases, the parties' undivided interests in
31
 
said Leaseholds shall be deemed separate leasehold interests for the purposes of
this agreement.
32
 
C. Subsequently Created Interests:
33
 
If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security
34
 
for the payment of money, or if, after the date of this agreement, any party
creates an overriding royalty, production
35
 
payment, net profits interest, assignment of production or other burden payable
out of production attributable to its working
36
 
interest hereunder, such burden shall be deemed a "Subsequently Created
Interest," Further, if any party has contributed
37
 
hereto a Lease or Interest burdened with an overriding royalty, production
payment, net profits interest, or other burden
38
 
payable out of production created prior to the date of this agreement, and such
burden is not shown on Exhibit "A," such
39
 
burden also shall be deemed a Subsequently Created Interest to the extent such
burden causes the burdens on such party's
40
 
Lease or Interest to exceed the amount stipulated in Article III.B. above.
41
 
The party whose interest is burdened with the Subsequently Created Interest (the
"Burdened Party") shall assume and
42
 
alone bear, pay and discharge the Subsequently Created Interest and shall
indemnify, defend and hold harmless the other
43
 
parties from and against any liability therefor.  Further, if the Burdened Party
fails to pay, when due, its share of expenses
44
 
chargeable hereunder, all provisions of Article VII.B. shall be enforceable
against the Subsequently Created Interest in the
45
 
same manner as they are enforceable against the working interest of the Burdened
Party.  If the Burdened Party is required
46
 
under this agreement to assign or relinquish to any other party, or parties,
'all or a portion of its working interest and/or the
47
 
production attributable thereto, said other party, or parties, shall receive
said assignment and/or production free and clear of
48
 
said Subsequently Created Interest, and the Burdened Party shall indemnify,
defend and hold harmless said other party, or
49
 
parties, from any and all claims and demands for payment asserted by owners of
the Subsequently Created Interest.
50
 
ARTICLE IV.
51
 
TITLES
52
 
A. Title Examination: or the Drilling Unit, or maximum anticipated Drilling Unit
53
 
Title examination shall may be made on the Drillsite / of any proposed well
prior to commencement of drilling operations and,
54
 
if a majority in interest of the Drilling Parties so request or Operator so
elects, title examination shall be made on the entire
55
 
Drilling Unit, or maximum anticipated Drilling Unit, of the well.  The opinion
will include the ownership of the working
56
 
interest, minerals, royalty, overriding royalty and production payments under
the applicable Leases.  Each party contributing,
57
 
Leases and/or Oil and Gas Interests to be included in the Drillsite or Drilling
Unit, if appropriate, shall furnish to Operator
58
 
all abstracts (including federal lease status reports), title opinions, title
papers and curative material in its possession free of
59
 
charge.  All such information not in the possession of or made available to
Operator by the parties, but necessary for the
60
 
examination of the title, shall be obtained by Operator.  Operator shall cause
title to be examined by attorneys on its staff or
61
 
by outside attorneys, Copies of all title opinions shall be furnished to each
Drilling Party upon request.  Costs incurred by Operator in
62
 
procuring abstracts, curative matters, fees paid outside attorneys for title
examination (including preliminary, supplemental, shut-in royalty
63
 
opinions and division order title opinions) and other direct charges as provided
in Exhibit "C" shall be borne by the Drilling
64
 
Parties in the proportion that the interest of each Drilling Party bears to the
total interest of all Drilling Parties, as such
65
 
interests appear in Exhibit "A." Operator shall make no charge for services
rendered by its staff attorneys or other personnel
66
 
in the performance of the above functions.
67
 
Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in
68
 
connection with Leases or Oil and Gas Interests contributed by such
party.  Operator shall be responsible for the preparation
69
 
and recording of pooling designations or declarations and communitization
agreements as well as the conduct of hearings
70
 
before governmental agencies for the securing of spacing or pooling orders or
any other orders necessary or appropriate to
71
 
the conduct of operations hereunder.  This shall not prevent any party from
appearing on its own behalf at such hearings.
72
 
Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental
73
 
agencies, and which costs are necessary and proper for the activities
contemplated under this agreement, shall be direct
74
 
charges to the joint account and shall not be covered by the administrative
overhead charges as provided in Exhibit “C.” 2


 
2

--------------------------------------------------------------------------------

 


1.
 
Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above
2
 
functions.
3
 
No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has
4
 
been examined as above provided, and (2) the title has been approved by the
examining attorney or title has been accepted by
5
 
    all of the Drilling Parties in such well. Operator; provided, however,
Operator shall not be liable to Non-Operators if no title opinion is obtained
or, if obtained, title curative is not completed.
6
 
B. Loss or Failure of Title:
7
 
1. Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be
lost through failure of title, which results in a
8
 
reduction of interest from that shown on Exhibit "A," the party credited with
contributing the affected Lease or Interest
9
 
(including, if applicable, a successor in interest to such party) shall have
ninety (90) days from final determination of title
10
 
failure to acquire a new lease or other instrument curing the entirety of the
title failure, which acquisition will not be subject
11
 
to Article VIII.B., and failing to do so, this agreement, nevertheless, shall
continue in force as to all remaining Oil and Gas
12
 
Leases and Interests; and,
13
 
(a) The party credited with contributing the Oil and Gas Lease or Interest
affected by the title failure (including, if
14
 
applicable, a successor in interest to such party) shall bear alone the entire
loss and it shall not be entitled to recover from
15
 
Operator or the other parties any development or operating costs which it may
have previously paid or incurred, but there
16
 
shall be no additional liability on its part to the other parties hereto by
reason of such title failure;
17
 
  (b) There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the
18
 
Lease or Interest which has failed, but the interests of the parties contained
on Exhibit "A" shall be revised on an acreage
19
 
basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose Lease or
20
 
Interest is affected by the title failure will thereafter be reduced in the
Contract Area by the amount of the Lease or Interest failed;
21
 
    (c) If the proportionate interest of the other parties hereto in any
producing well previously drilled on the Contract
22
 
Area is increased by reason of the title failure, the party who bore the costs
incurred in connection with such well attributable
23
 
to the Lease or Interest which has failed shall receive the proceeds
attributable to the increase in such interest (less costs and
24
 
burdens attributable thereto) until it has been reimbursed for unrecovered costs
paid by it in connection with such well
25
 
attributable to such failed Lease or Interest;
26
 
  (d) Should any person not a party to this agreement, who is determined to be
the owner of any Lease or Interest
27
 
which has failed, pay in any manner any part of the cost of operation,
development, or equipment, such amount shall be paid
28
 
to the party or parties who bore the costs which are so refunded;
29
 
   (e) Any liability to account to a person not a party to this agreement for
prior production of Oil and Gas which arises
30
 
by reason of title failure shall be borne severally by each party (including a
predecessor to a current party) who received
31
 
production for which such accounting is required based on the amount of such
production received, and each such party shall
32
 
severally indemnify, defend and hold harmless all other parties hereto for any
such liability to account;
33
 
(f)  No charge shall be made to the joint account for legal expenses, fees or
salaries in connection with the defense of
34
 
the Lease or Interest claimed to have failed, but if the party contributing such
Lease or Interest hereto elects to defend its title
35
 
it shall bear all expenses in connection therewith; and
36
 
(g) If any party is given credit on Exhibit "A" to a Lease or Interest which is
limited solely to ownership of an
37
 
interest in the wellbore of any well or wells and the production therefrom, such
party's absence of interest in the remainder
38
 
of the Contract Area shall be considered a Failure of Title as to such remaining
Contract Area unless that absence of interest
39
 
is reflected on Exhibit "A."
40
 
2. Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake
or oversight, any rental, shut-in well
41
 
payment, minimum royalty or royalty payment, or other payment necessary to
maintain all or a portion of an Oil and Gas
42
 
Lease or Interest is not paid or is erroneously paid, and as a result a Lease or
Interest terminates, there shall be no monetary
43
 
liability against the party who failed to make such payment.  Unless the party
who failed to make the required payment
44
 
secures a new Lease or Interest covering the same interest within ninety (90)
days from the discovery of the failure to make
45
 
proper payment, which acquisition will not be subject to Article VIII.B., the
interests of the parties reflected on Exhibit "A"
46
 
shall be revised on an acreage basis, effective as of the date of termination of
the Lease or Interest involved, and the party
47
 
who failed to make proper payment will no longer be credited with an interest in
the Contract Area on account of ownership
48
 
of the Lease or Interest which has terminated.  If the party who failed to make
the required payment shall not have been fully
49
 
reimbursed, at the time of the loss, from the proceeds of the sale of Oil and
Gas attributable to the lost Lease or Interest,
50
 
calculated on an acreage basis, for the development and operating costs
previously paid on account of such Lease or Interest,
51
 
it shall be reimbursed for unrecovered actual costs previously paid by it (but
not for its share of the cost of any dry hole
52
 
previously drilled or wells previously abandoned) from so much of the following
as is necessary to effect reimbursement:
53
 
(a) Proceeds of Oil and Gas produced prior to termination of the Lease or
Interest, less operating expenses and lease
54
 
burdens chargeable hereunder to the person who failed to make payment,
previously accrued to the credit of the lost Lease or
55
 
Interest, on an acreage basis, up to the amount of unrecovered costs;
56
 
(b) Proceeds of Oil and Gas, less operating expenses and lease burdens
chargeable hereunder to the person who failed
57
 
to make payment, up to the amount of unrecovered costs attributable to that
portion of Oil and Gas thereafter produced and
58
 
marketed (excluding production from any wells thereafter drilled) which, in the
absence of such Lease or Interest termination,
59
 
would be attributable to the lost Lease or Interest on an acreage basis and
which as a result of such Lease or Interest
60
 
termination is credited to other parties, the proceeds of said portion of the
Oil and Gas to be contributed by the other parties
61
 
in proportion to their respective interests reflected on Exhibit "A"; and,
62
 
(c) Any monies, up to the amount of unrecovered costs, that may be paid by any
party who is, or becomes, the owner
63
 
of the I-ease or Interest lost, for the privilege of participating in the
Contract Area or becoming a party to this agreement.
64
 
3. Other Losses: All losses of Leases or Interests committed to this agreement,
other than those set forth in Articles
65
 
IV.B.1. and IV.B.2. above, shall be joint losses and shall be borne by all
parties in proportion to their interests shown on
66
 
Exhibit "A." This shall include but not be limited to the loss of any Lease or
Interest through failure to develop or because
67
 
  express or implied covenants have not been performed (other than performance
which requires only the payment of the money),
68
 
and the loss of any Lease by expiration at the end of its primary term if it is
not renewed or extended.  There shall be no
69
 
readjustment of interests in the remaining portion of the Contract Area on
account of any joint loss.
70
 
4. Curing Title: In the event of a Failure of Title under Article IV.B.I. or a
loss of title under Article IV, B.2. above, any
71
 
Lease or Interest acquired by any party hereto (other than the party whose
interest has failed or was lost) during the ninety
72
 
(90) day period provided by Article IV.B.1. and Article IV.B.2. above covering
all or a portion of the interest that has failed
73
 
or was lost shall be offered at cost to the party whose interest has failed or
was lost, and the provisions of Article VIII.B.
74
 
shall not apply to such acquisition.


 
3

--------------------------------------------------------------------------------

 


1
 
ARTICLE V.
2
 
OPERATOR
3
 
A. Designation and Responsibilities of Operator:
4
 
MOGUL ENERGY INTERNATIONAL, INC. shall be the Operator of the Contract Area, and
shall conduct
5
 
and direct and have full control of all operations on the Contract Area as
permitted and required by, and within the limits of
6
 
this agreement.  In its performance of services hereunder for the Non-Operators,
Operator shall be an independent contractor
7
 
not subject to the control or direction of the Non-Operators except as to the
type of operation to be undertaken in accordance
8
 
with the election procedures contained in this agreement.  Operator shall not be
deemed, or hold itself out as, the agent of the
9
 
Non-Operators with authority to bind them to any obligation or liability assumed
or incurred by Operator as to any third
10
 
party.  Operator shall conduct its activities under this agreement as a
reasonable prudent operator, in a good and workmanlike
11
 
manner, with due diligence and dispatch, in accordance with good oilfield
practice, and in compliance with applicable law and
12
 
regulation, but in no event shall it have any liability as Operator to the other
parties for losses sustained or liabilities incurred
13
 
except such as may result from gross negligence or willful misconduct.
14
 
B. Resignation or Removal of Operator and Selection of Successor:
15
 
1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators.
16
 
If Operator terminates its legal existence, no longer owns an interest hereunder
in the Contract Area, or is no longer capable of
17
 
serving as Operator, Operator shall be deemed to have resigned without any
action by Non-Operators, except the selection of a
18
 
successor.  Operator may be removed only for good cause by the affirmative vote
of Non-Operators owning a majority interest
19
 
based on ownership as shown on Exhibit "A" remaining after excluding the voting
interest of Operator; such vote shall not be
20
 
deemed effective until a written notice has been delivered to the Operator by a
Non-Operator detailing the alleged default and
21
 
Operator has failed to cure the default within thirty (30) days from its receipt
of the notice or, if the default concerns an
22
 
operation then being conducted, within twenty four (24) hours of its receipt of
the notice.  For purposes hereof, "good cause" shall
23
 
mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of
24
 
operation contained in Article V.A. or material failure or inability to perform
its obligations under this agreement.
25
 
Subject to Article VII. D.I., such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first
26
 
day of the calendar month following the expiration of ninety (90) days after the
giving of notice of resignation by Operator
27
 
or action by the Non-Operators to remove Operator, unless a successor Operator
has been selected and assumes the duties of
28
 
Operator at an earlier date.  Operator, after effective date of resignation or
removal, shall be bound by the terms hereof as a
29
 
Non-Operator.  A change of a corporate name or structure of Operator or transfer
of Operator's interest to any single
30
 
subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.
31
 
2. Selection of Successor Operator: Upon the resignation or removal of Operator
under any provision of this agreement, a
32
 
successor Operator shall be selected by the parties.  The successor Operator
shall be selected from the parties owning an
33
 
interest in the Contract Area at the time such successor Operator is
selected.  The successor Operator shall be selected by the
34
 
affirmative vote of two (2) or more parties owning a majority interest based on
ownership as shown on Exhibit "A";
35
 
provided, however, if an Operator which has been removed or is deemed to have
resigned fails to vote or votes only to
36
 
succeed itself, the successor Operator shall be selected by the affirmative vote
of the party or parties owning a majority
37
 
interest based on ownership as shown on Exhibit "A" remaining after excluding
the voting interest of the Operator that was
38
 
removed or resigned. The former Operator shall promptly deliver to the successor
Operator all records and data relating to
39
 
the operations conducted by the former Operator to the extent such records and
data are not already in the possession of the
40
 
successor operator.  Any cost of obtaining or copying the former Operator's
records and data shall be charged to the joint
41
 
account.
42
 
3. Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed in
receivership, it shall be deemed to have
43
 
resigned without any action by Non-Operators, except the selection of a
successor.  If a petition for relief under the federal
44
 
bankruptcy laws is filed by or against Operator, and the removal of Operator is
prevented by the federal bankruptcy court, all
45
 
Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or
46
 
assume this agreement pursuant to the Bankruptcy Code, and an election to reject
this agreement by Operator as a debtor in
47
 
possession, or by a trustee in bankruptcy, shall be deemed a resignation as
Operator without any action by Non-Operators,
48
 
except the selection of a successor.  During the period of time the operating
committee controls operations, all actions shall
49
 
require the approval of two (2) or more parties owning a majority interest based
on ownership as shown on Exhibit "A." In
50
 
the event there are only two (2) parties to this agreement, during the period of
time the operating committee controls
51
 
operations, a third party acceptable to Operator, Non-Operator and the federal
bankruptcy court shall be selected as a
52
 
member of the operating committee, and all actions shall require the approval of
two (2) members of the operating
53
 
committee without regard for their interest in the Contract Area based on
Exhibit "A."
54
 
C. Employees and Contractors:
55
 
The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the
56
 
hours of labor and the compensation for services performed shall be determined
by Operator, and all such employees or
57
 
contractors shall be the employees or contractors of Operator.
58
 
D. Rights and Duties of Operator:
59
 
1. Competitive Rates and Use of Affiliates: All wells drilled on the Contract
Area shall be drilled on a competitive
60
 
contract basis at the usual rates prevailing in the area.  If it so desires,
Operator may employ its own tools and equipment in
61
 
the drilling of wells, but its charges therefor shall not exceed the prevailing
rates in the area and the rate of such charges
62
 
shall be agreed upon by the parties in writing before drilling operations are
commenced, and such work shall be performed by
63
 
Operator under the same terms and conditions as are customary and usual in the
area in contracts of independent contractors
64
 
who are doing work of a similar nature.  All work performed or materials
supplied by affiliates or related parties of Operator
65
 
shall be performed or supplied at competitive rates, pursuant to written
agreement, and in accordance with customs and
66
 
standards prevailing in the industry.
67
 
2. Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, Operator shall promptly pay
68
 
and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall
69
 
charge each of the parties hereto with their respective proportionate shares
upon the expense basis provided in ' Exhibit "C."
70
 
Operator shall keep an accurate record of the joint account hereunder, showing
expenses incurred and charges and credits
71
 
made and received.
72
 
3. Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts
73
 
of contractors and suppliers and wages and salaries for services rendered or
performed, and for materials supplied on, to or in
74
 
respect of the Contract Area or any operations for the joint account thereof,
and shall keep the Contract Area free from


 
4

--------------------------------------------------------------------------------

 
 
1
 
liens and encumbrances resulting therefrom except for those resulting from a
bona fide dispute as to services rendered or
2
 
materials supplied.
3
 
4. Custody of Funds: Operator shall hold for the account of the Non-Operators
any funds of the Non-Operators advanced
4
 
or paid to the Operator, either for the conduct of operations hereunder or as a
result of the sale of production from the
5
 
Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until
6
 
used for their intended purpose or otherwise delivered to the Non-Operators or
applied toward the payment of debts as
7
 
provided in Article VII.B. Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator
8
 
and Non-Operators for any purpose other than to account for Non-Operator funds
as herein specifically provided.  Nothing in
9
 
this paragraph shall require the maintenance by Operator of separate accounts
for the funds of Non-Operators unless the
10
 
parties otherwise specifically agree.
11
 
5.  Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator
12
 
or its duly authorized representative, at the Non-Operator’s sole risk and cost,
full and free access at all reasonable times to
13
 
all operations of every kind and character being conducted for the joint account
on the Contract Area and to the records of
14
 
operations conducted thereon or production therefrom, including Operator's books
and records relating thereto. Such access
15
 
rights shall not be exercised in a manner interfering with Operator’s conduct of
an operation hereunder and shall not obligate
16
 
Operator to furnish any geologic or geophysical data o an interpretive nature
unless the cost of preparation of such
17
 
interpretive data was charged to the joint account.  Operator will furnish to
each Non-Operator upon request copies of any
18
 
and all reports and information obtained by Operator in connection with
production and related items, including, without
19
 
limitation, meter and chart reports, production purchaser statements, run
tickets and monthly gauge reports, but excluding
20
 
purchase contracts and pricing information to the extent not applicable to the
production of the Non-Operator seeking the
21
 
information.  Any audit of Operator's records relating to amounts expended and
the appropriateness of such expenditures
22
 
shall be conducted in accordance with the audit protocol specified in Exhibit
"C."
23
 
6. Filing and Furnishing Governmental Reports:  Operator will file, and upon
written request promptly furnish copies to
24
 
each requesting Non-Operator not in default of its payment obligations, all
operational notices, reports or applications
25
 
required to be filed by local, State, Federal or Indian agencies or authorities
having jurisdiction over operations hereunder.
26
 
Each Non-Operator shall provide to Operator on a timely basis all information
necessary to Operator to make such filings.
27
 
7. Drilling and Testing Operations: The following provisions shall apply to each
well drilled hereunder, including but not
28
 
limited to the Initial Well:
29
 
(a) Operator will promptly advise Non-Operators of the date on which the well is
spudded, or the date on which
30
 
drilling operations are commenced.
31
 
(b) Operator will send to Non-Operators such reports, test results and notices
regarding the progress of operations on the well
32
 
as the Non-Operators shall reasonably request, including, but not limited to,
daily drilling reports, completion reports, and well logs.
33
 
(c) Operator shall adequately test all Zones encountered which may reasonably be
expected to be capable of producing
34
 
Oil and Gas in paying quantities as a result of examination of the electric log
or any other logs or cores or tests conducted
35
 
hereunder.
36
 
8. Cost Estimates.  Upon request of any Consenting Party, Operator shall furnish
estimates of current and cumulative costs
37
 
incurred for the joint account at reasonable intervals during the conduct of any
operation pursuant to this agreement.
38
 
Operator shall not be held liable for errors in such estimates so long as the
estimates are made in good faith.
39
 
9. Insurance: At all times while operations are conducted hereunder, Operator
shall comply with the workers
40
 
compensation law of the state where the operations are being conducted;
provided, however, that Operator may be a self-
41
 
insurer for liability under said compensation laws in which event the only
charge that shall be made to the joint account shall
42
 
be as provided in Exhibit "C." Operator shall also carry or provide insurance
for the benefit of the joint account of the parties
43
 
as outlined in Exhibit "D" attached hereto and made a part hereof.  Operator
shall require all contractors engaged in work on
44
 
or for the Contract Area to comply with the workers compensation law of the
state where the operations are being conducted
45
 
and to maintain such other insurance as Operator may require.
46
 
In the event automobile liability insurance is specified in said Exhibit “D,” or
subsequently receives the approval of the
47
 
parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator's automotive
48
 
equipment.
49
 
ARTICLE VI.
50
 
DRILLING AND DEVELOPMENT
51
 
A. Initial Well:
52
 
On or before the _1ST day of February, 2011, Operator shall commence the
drilling of the Initial
53
 
Well at the following location: Stafford Area Prospect, Jackson County, Texas.
54
   
55
   
56
   
57
   
58
   
59
   
60
 
and shall thereafter continue the drilling of the well with due diligence to
test the Frio Formation to a total depth of 7,400 feet
61
 
and as stipulated in that certain Participation Agreement, between the parties
hereto.
62
   
63
   
64
   
65
   
66
 
is subject to the terms of said Participation Agreement
67
 
The drilling of the Initial Well   and the participation therein by all parties
is obligatory, subject to Article VI.C.I. as to participation
68
 
in Completion operations and Article VI.F. as to termination of operations and
Article XI as to occurrence of force majeure.
69
 
B. Subsequent Operations:
70
 
1. Proposed Operations: If any party hereto should desire to drill any well on
the Contract Area other than the initial Well, or
71
 
if any party should desire to Rework, Sidetrack, Deepen, Recomplete or Plug Back
a dry hole or a well no longer capable of
72
 
producing in paying quantities in which such party has not otherwise
relinquished its interest in the proposed objective Zone under
73
 
this agreement, the party desiring to drill, Rework, Sidetrack, Deepen,
Recomplete or Plug Back such a well shall give written
74
 
notice of the proposed operation to the parties who have not otherwise
relinquished their interest in such objective Zone


 
5

--------------------------------------------------------------------------------

 
 
1
 
under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be
2
 
performed, the location, proposed depth, objective Zone and the estimated cost
of the operation.  The parties to whom such a
3
 
notice is delivered shall have thirty (30) days after receipt of the notice
within which to notify the party proposing to do the work
4
 
whether they elect to participate in the cost of the proposed operation.  If a
drilling rig is on location, notice of a proposal to
5
 
Rework, Sidetrack, Recomplete, Plug Back or Deepen may be given by telephone and
the response period shall be limited to twenty-
6
 
four (24) hours, inclusive of Saturday, Sunday and legal holidays.  Failure of a
party to whom such notice is delivered to reply
7
 
within the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation.
8
 
Any proposal by a party to conduct an operation conflicting with the operation
initially proposed shall be delivered to all parties
9
 
within the time and in the manner provided in Article VI.B.6.
10
 
If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be
11
 
contractually committed to participate therein provided such operations are
commenced within the time period hereafter set
12
 
forth, and Operator shall, no later than ninety (90) days after expiration of
the notice period of thirty (30) days (or as
13
 
promptly as practicable after the expiration of the twenty-four (24) hour period
when a drilling rig is on location, as the case
14
 
may be), actually commence the proposed operation and thereafter complete it
with due diligence at the risk and expense of
15
 
the parties participating therein; provided, however, said commencement date may
be extended upon written notice of same
16
 
by Operator to the other parties, for a period of up to thirty (30) additional
days if, in the sole opinion of Operator, such
17
 
additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-
18
 
way) or appropriate drilling equipment, or to complete title examination or
curative matter required for title approval or
19
 
acceptance.  If the actual operation has not been commenced within the time
provided (including any extension thereof as
20
 
specifically permitted herein or in the force majeure provisions of Article XI)
and if any party hereto still desires to conduct
21
 
said operation, written notice proposing same must be resubmitted to the other
parties in accordance herewith as if no prior
22
 
proposal had been made.  Those parties that did not participate in the drilling
of a well for which a proposal to Deepen or
23
 
Sidetrack is made hereunder shall, if such parties desire to participate in the
proposed Deepening or Sidetracking operation,
24
 
reimburse the Drilling Parties in accordance with Article VI.B.4. in the event
of a Deepening operation and in accordance
25
 
with Article VI.B.5. in the event of a Sidetracking operation.
26
 
2. Operations by Less Than All Parties:
27
 
(a) Determination of Participation.  If any party to whom such notice is
delivered as provided in Article VI.B.I. or
28
 
VI.C.l. (Option No. 2) elects not to participate in the proposed operation,
then, in order to be entitled to the benefits of this
29
 
Article, the party or parties giving the notice and such other parties as shall
elect to participate in the operation shall, no
30
 
later than ninety (90) days after the expiration of the notice period of thirty
(30) days (or as promptly as practicable after the
31
 
expiration of the twenty-four (24) hour period when a drilling rig is on
location, as the case may be) actually commence the
32
 
proposed operation and complete it with due diligence.  Operator shall perform
all work for the account of the Consenting
33
 
Parties; provided, however, if no drilling rig or other equipment is on
location, and if Operator is a Non-Consenting Party,
34
 
the Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the
35
 
account of the Consenting Parties, or (ii) designate one of the Consenting
Parties as Operator to perform such work.  The
36
 
rights and duties granted to and imposed upon the Operator under this agreement
are granted to and imposed upon the party
37
 
designated as Operator for an operation in which the original Operator is a
Non-Consenting Party.  Consenting Parties, when
38
 
conducting operations on the Contract Area pursuant to this Article VI.B.2.,
shall comply with all terms and conditions of this
39
 
agreement.
40
 
If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the
41
 
applicable notice period, shall advise all Parties of the total interest of the
parties approving such operation and its
42
 
recommendation as to whether the Consenting Parties should proceed with the
operation as proposed.  Each Consenting Party,
43
 
within twenty-four (24) hours (inclusive of Saturday, Sunday and legal holidays)
after delivery of such notice, shall advise the
44
 
proposing party of its desire to (i) limit participation to such party's
interest as shown on Exhibit "A" or (ii) carry only its
45
 
proportionate part (determined by dividing such party's interest in the Contract
Area by the interests of all Consenting Parties in
46
 
the Contract Area) of Non-Consenting Parties' interests, or (iii) carry its
proportionate part (determined as provided in (ii)) of
47
 
Non-Consenting Parties' interests together with all or a portion of its
proportionate part of any Non-Consenting Parties'
48
 
interests that any Consenting Party did not elect to take.  Any interest of
Non-Consenting Parties that is not carried by a
49
 
Consenting Party shall be deemed to be carried by the party proposing the
operation if such party does not withdraw its
50
 
proposal.  Failure to advise the proposing party within the time required shall
be deemed an election under (i).  In the event a
51
 
drilling rig is on location, notice may be given by telephone, and the time
permitted for such a response shall not exceed a
52
 
total of twenty-four (24) hours, inclusive of Saturday, Sunday and legal
holidays).  The proposing party, at its election, may
53
 
withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10)
54
 
days, or within twenty-four (24) hours if a drilling rig is on location,
following expiration of the applicable response period.
55
 
If 100% subscription to the proposed operation is obtained, the proposing party
shall promptly notify the Consenting Parties
56
 
of their proportionate interests in the operation and the party serving as
Operator shall commence such operation within the
57
 
period provided in Article VI.B.I., subject to the same extension right as
provided therein.
58
 
(b) Relinquishment of Interest for Non-Participation.  The entire cost and risk
of conducting such operations shall be
59
 
borne by the Consenting Parties in the proportions they have elected to bear
same under the terms of the preceding
60
 
paragraph.  Consenting Parties shall keep the leasehold estates involved in such
operations free and clear of all liens and
61
 
encumbrances of every kind created by or arising from the operations of the
Consenting Parties.  If such an operation results
62
 
in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the Consenting
Parties shall plug and abandon the well and restore
63
 
the surface location as near as reasonably possible to its original condition at
their sole cost, risk and expense; provided, however, that
64
 
those Non-Consenting Parties that participated in the drilling, Deepening or
Sidetracking of the well shall remain liable for, and shall pay,
65
 
their proportionate shares of the cost of plugging and abandoning the well and
restoring the surface location insofar only as those costs were not
66
 
increased by the subsequent operations of the Consenting Parties.  If any well
drilled, Reworked, Sidetracked, Deepened,
67
 
Recompleted or Plugged Back under the provisions of this Article results in a
well capable of producing Oil and/or Gas in
68
 
paying quantities, the Consenting Parties shall Complete and equip the well to
produce at their sole cost and risk, and the
69
 
well shall then be turned over to Operator (if the Operator did not conduct the
operation) and shall be operated by it at the
70
 
expense and for the account of the Consenting Parties.  Upon commencement of
operations for the drilling, Reworking,
71
 
Sidetracking, Recompleting, Deepening or Plugging Back of any such well by
Consenting Parties, in accordance with the
72
 
provisions of this Article, each Non-Consenting Party shall be deemed to have
relinquished to Consenting Parties, and the
73
 
Consenting Parties shall own and be entitled to receive, in proportion to their
respective interests, all of such Non-
74
 
Consenting Party's interest in the well and share of production therefrom or, in
the case of a Reworking, Sidetracking,


 
6

--------------------------------------------------------------------------------

 
 
1
 
Deepening, Recompleting or Plugging Back, or a Completion pursuant to Article
VI.C.l. Option No. 2, all of such Non-
2
 
Consenting Party's interest in the production obtained from the operation in
which the Non-Consenting Party did not elect
3
 
to participate.  Such relinquishment shall be effective until the proceeds of
the sale of such share, calculated at the well, or
4
 
market value thereof if such share is not sold (after deducting applicable ad
valorem, production, severance, and excise taxes,
5
 
royalty, overriding royalty and other interests not excepted by Article III.C.
payable out of or measured by the production
6
 
from such well accruing with respect to such interest until it reverts), shall
equal the total of the following:
7
 
(i)  300% of each such Non-Consenting Party's share of the cost of any newly
acquired surface equipment
8
 
beyond the wellhead connections (including but not limited to stock tanks,
separators, treaters, pumping equipment and
9
 
piping), plus 300% of each such Non-Consenting Party's share of the cost of
operation of the well commencing with first
10
 
production and continuing until each such Non-Consenting Party's relinquished
interest shall revert to it under other
11
 
provisions of this Article, it being agreed that each Non-Consenting Party's
share of such costs and equipment will be that
12
 
interest which would have been chargeable to such Non-Consenting Party had it
participated in the well from the beginning
13
 
of the operations; and
14
 
(ii)  300% of (a) that portion of the costs and expenses of drilling, Reworking,
Sidetracking, Deepening,
15
 
Plugging Back, testing, Completing, and Recompleting, after deducting any cash
contributions received under Article VIII.C.,
16
 
and of (b) that portion of the cost of newly acquired equipment in the well (to
and including the wellhead connections),
17
 
which would have been chargeable to such Non-Consenting Party if it had
participated therein.
18
 
Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone
19
 
described in the notice proposing the well for reasons other than the
encountering of granite or practically impenetrable
20
 
substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each
21
 
Non-Consenting Party who submitted or voted for an alternative proposal under
Article VI.B.6. to drill the well to a
22
 
shallower Zone than the deepest objective Zone proposed in the notice under
which the well was drilled, and each such Non-
23
 
Consenting Party shall have the option to participate in the initial proposed
Completion of the well by paying its share of the
24
 
cost of drilling the well to its actual depth, calculated in the manner provided
in Article VI.B.4. (a).  If any such Non-
25
 
Consenting Party does not elect to participate in the first Completion proposed
for such well, the relinquishment provisions
26
 
of this Article VI.B.2. (b) shall apply to such party's interest.
27
 
(c) Reworking, Recompleting or Plugging Back.  An election not to participate in
the drilling, Sidetracking or
28
 
Deepening of a well shall be deemed an election not to participate in any
Reworking or Plugging Back operation proposed in
29
 
such a well, or portion thereof, to which the initial non-consent election
applied that is conducted at any time prior to full
30
 
recovery by the Consenting Parties of the Non-Consenting Party's recoupment
amount.  Similarly, an election not to
31
 
participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking
32
 
operation proposed in such a well, or portion thereof, to which the initial
non-consent election applied that is conducted at
33
 
any time prior to full recovery by the Consenting Parties of the Non-Consenting
Party's recoupment amount.  Any such
34
 
Reworking, Recompleting or Plugging Back operation conducted during the
recoupment period shall be deemed part of the
35
 
cost of operation of said well and there shall be added to the sums to be
recouped by the Consenting Parties 300%, of
36
 
that portion of the costs of the Reworking, Recompleting or Plugging Back
operation which would have been chargeable to
37
 
such Non-Consenting Party had it participated therein.  If such a Reworking,
Recompleting or Plugging Back operation is
38
 
proposed during such recoupment period, the provisions of this Article VI.B.
shall be applicable as between said Consenting
39
 
Parties in said well.
40
 
(d) Recoupment Matters.  During the period of time Consenting Parties are
entitled to receive Non-Consenting Party's
41
 
share of production, or the proceeds therefrom, Consenting Parties shall be
responsible for the payment of all ad valorem,
42
 
production, severance, excise, gathering and other taxes, and all royalty,
overriding royalty and other burdens applicable to
43
 
Non-Consenting Party's share of production not excepted by Article III.C.
44
 
In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting
45
 
Parties shall be permitted to use, free of cost, all casing, tubing and other
equipment in the well, but the ownership of all
46
 
such equipment shall remain unchanged; and upon abandonment of a well-after such
Reworking, Sidetracking, Plugging Back,
47
 
Recompleting or Deepening, the Consenting Parties shall account for all such
equipment to the owners thereof, with each
48
 
party receiving its proportionate part in kind or in value, less cost of
salvage.
49
 
Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations
50
 
for the Consenting Parties shall furnish each Non-Consenting Party with an
inventory of the equipment in and connected to
51
 
the well, and an itemized statement of the cost of drilling, Sidetracking,
Deepening, Plugging Back, testing, Completing,
52
 
Recompleting, and equipping the well for production; or, at its option, the
operating party, in lieu of an itemized statement
53
 
of such costs of operation, may submit a detailed statement of monthly
billings.  Each month thereafter, during the time the
54
 
Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties
55
 
shall furnish the Non-Consenting Parties with an itemized statement of all costs
and liabilities incurred in the operation of
56
 
the well, together with a statement of the quantity of Oil and Gas produced from
it and the amount of proceeds realized from
57
 
the sale of the well's working interest production during the preceding
month.  In determining the quantity of Oil and Gas
58
 
produced during any month, Consenting Parties shall use industry accepted
methods such as but not limited to metering or
59
 
periodic well tests.  Any amount realized from the sale or other disposition of
equipment newly acquired in connection with
60
 
any such operation which would have been owned by a Non-Consenting Party had it
participated therein shall be credited
61
 
against the total unreturned costs of the work done and of the equipment
purchased in determining when the interest of such
62
 
Non-Consenting Party shall revert to it as above provided; and if there is a
credit balance, it shall be paid to such Non-
63
 
Consenting Party.
64
 
If and when the Consenting Parties recover from a Non-Consenting Party's
relinquished interest the amounts provided
65
 
for above, the relinquished interests of such Non-Consenting Party shall
automatically revert to it as of 7:00 a.m. on the day
66
 
following the day on which such recoupment occurs, and, from and after such
reversion, such Non-Consenting Party shall
67
 
own the same interest in such well, the material and equipment in or pertaining
thereto, and the production therefrom as
68
 
such Non-Consenting Party would have been entitled to had it participated in the
drilling, Sidetracking, Reworking,
69
 
Deepening, Recompleting or Plugging Back of said well. Thereafter, such
Non-Consenting Party shall be charged with and
70
 
shall pay its proportionate part of the further costs of the operation of said
well in accordance with the terms of this
71
 
agreement and Exhibit "C" attached hereto.
72
 
3. Stand-By Costs: When a well which has been drilled or Deepened has reached
its authorized depth and all tests have
73
 
been completed and the results thereof furnished to the parties, or when
operations on the well have been otherwise
74
 
terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party s notice proposing a Reworking,


 
7

--------------------------------------------------------------------------------

 
 
1
 
Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in
such a well (including the period required
2
 
under Article VI.B.6. to resolve competing proposals) shall be charged and borne
as part of the drilling or Deepening
3
 
operation just completed.  Stand-by costs subsequent to all parties responding,
or expiration of the response time permitted,
4
 
whichever first occurs, and prior to agreement as to the participating interests
of all Consenting Parties pursuant to the terms
5
 
of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to
and borne as part of the proposed operation,
6
 
but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated
7
 
between the Consenting Parties in the proportion each Consenting Party's
interest as shown on Exhibit "A" bears to the total
8
 
interest as shown on Exhibit "A" of all Consenting Parties.
9
 
In the event that notice for a Sidetracking operation is given while the
drilling rig to be utilized is on location, any party
10
 
may request and receive up to five (5) additional days after expiration of the
twenty-four (24) hour response period specified in
11
 
Article VI.B.I. within which to respond by paying for all stand-by costs and
other costs incurred during such extended
12
 
response period; Operator may require such party to pay the estimated stand-by
time in advance as a condition to extending
13
 
the response period.  If more than one party elects to take such additional time
to respond to the notice, standby costs shall be
14
 
allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party's
15
 
interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit
"A" of all the electing parties.
16
 
4. Deepening: - If less than all the parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed
17
 
pursuant to Article VI.B.I., the interest relinquished by the Non-Consenting
Parties to the Consenting Parties under Article
18
 
VI.B.2. shall relate only and be limited to the lesser of (i) the total depth
actually drilled or (ii) the objective depth or Zone
19
 
of which the parties were given notice under Article VI.B.1. ("Initial
Objective").  Such well shall not be Deepened beyond the
20
 
Initial Objective without first complying with this Article to afford the
Non-Consenting Parties the opportunity to participate
21
 
in the Deepening operation.
22
 
In the event any Consenting Party desires to drill or Deepen a Non-Consent Well
to a depth below the Initial Objective,
23
 
such party shall give notice thereof, complying with the requirements of Article
VI.B.l., to all parties (including Non-
24
 
Consenting Parties).  Thereupon, Articles VI.B.1. and 2. shall apply and all
parties receiving such notice shall have the right to
25
 
participate or not participate in the Deepening of such well pursuant to said
Articles VI.B.1. and 2. If a Deepening operation
26
 
is approved pursuant to such provisions, and if any Non-Consenting Party elects
to participate in the Deepening operation,
27
 
such Non-Consenting party shall pay or make reimbursement (as the case may be)
of the following costs and expenses:
28
 
(a) If the proposal to Deepen is made prior to the Completion of such well as a
well capable of producing in paying
29
 
quantities, such Non-Consenting Party shall pay (or reimburse Consenting Parties
for, as the case may be) that share of costs
30
 
and expenses incurred in connection with the drilling of said well from the
surface to the Initial Objective which Non-
31
 
Consenting Party would have paid had such Non-Consenting Party agreed to
participate therein, plus the Non-Consenting
32
 
Party's share of the cost of Deepening and of participating in any further
operations on the well in accordance with the other
33
 
provisions of this Agreement; provided, however, all costs for testing and
Completion or attempted Completion of the well
34
 
incurred by Consenting Parties prior to the point of actual operations to Deepen
beyond the Initial Objective shall be for the
35
 
sole account of Consenting Parties.
36
 
(b) If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing
37
 
in paying quantities, but is no longer capable of producing in paying
quantities, such Non-Consenting Party shall pay (or
38
 
reimburse Consenting Parties for, as the case may be) its proportionate share of
all costs of drilling, Completing, and
39
 
equipping said well from the surface to the Initial Objective, calculated in the
manner provided in paragraph (a) above, less
40
 
those costs recouped by the Consenting Parties from the sale of production from
the well.  The Non-Consenting Party shall
41
 
also pay its proportionate share of all costs of re-entering said well.  The
Non-Consenting Parties' proportionate part (based
42
 
on the percentage of such well Non-Consenting Party would have owned had it
previously participated in such Non-Consent
43
 
Well) of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in
44
 
connection with such well shall be determined in accordance with Exhibit "C." If
the Consenting Parties have recouped the
45
 
cost of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-
46
 
Consenting Party may participate in the Deepening of the well with no payment
for costs incurred prior to re-entering the
47
 
well for Deepening.
48
 
The foregoing shall not imply a right of any Consenting Party to propose any
Deepening for a Non-Consent Well prior
49
 
to the drilling of such well to its Initial Objective without the consent of the
other Consenting Parties as provided in Article
50
 
VI.F.
51
 
5. Sidetracking: Any party having the right to participate in a proposed
Sidetracking operation that does not own an
52
 
interest in the affected wellbore at the time of the notice shall, upon electing
to participate, tender to the wellbore owners its
53
 
proportionate share (equal to its interest in the Sidetracking operation) of the
value of that portion of the existing wellbore
54
 
to be utilized as follows:
55
 
(a) If the proposal is for Sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs
56
 
incurred in the initial drilling of the well down to the depth at which the
Sidetracking operation is initiated.
57
 
(b) If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of
58
 
such party's proportionate share of drilling and equipping costs incurred in the
initial drilling of the well down to the depth
59
 
at which the Sidetracking operation is conducted, calculated in the manner
described in Article VI.B.4(b) above.  Such party's
60
 
proportionate share of the cost of the well's salvable materials and equipment
down to the depth at which the Sidetracking
61
 
operation is initiated shall be determined in accordance with the provisions of
Exhibit "C."
62
 
6. Order of Preference of Operations.  Except as otherwise specifically provided
in this agreement, if any party desires to
63
 
propose the conduct of an operation that conflicts with a proposal that has been
made by a party under this Article VI, such
64
 
party shall have fifteen (15) days from delivery of the initial proposal, in the
case of a proposal to drill a well or to perform
65
 
an operation on a well where no drilling rig is on location, or twenty-four (24)
hours, exclusive of Saturday, Sunday and legal
66
 
holidays, from delivery of the initial proposal, if a drilling rig is on
location for the well on which such operation is to be
67
 
conducted, to deliver to all parties entitled to participate in the proposed
operation such party's alternative proposal, such
68
 
alternate proposal to contain the same information required to be included in
the initial proposal.  Each party receiving such
69
 
proposals shall elect by delivery of notice to Operator within five (5) days
after expiration of the proposal, period, or within
70
 
twenty-four (24) hours (inclusive of Saturday, Sunday and legal holidays) if a
drilling rig is on location for the well that is the
71
 
subject of the proposals, to participate in one of the competing proposals.  Any
party not electing within the time require
72
 
shall be deemed not to have voted.  The proposal receiving the vote of parties
owning the largest aggregate percentage
73
 
interest of the parties voting shall have priority over all other competing
proposals; in the case of a tie vote, the


 
8

--------------------------------------------------------------------------------

 



 
1
 
initial proposal shall prevail.  Operator shall deliver notice of such result to
all parties entitled to participate in the operation
2
 
within five (5) days after expiration of the election period (or within
twenty-four (24) hours, exclusive of Saturday, Sunday
3
 
and legal holidays, if a drilling rig is on location).  Each party shall then
have two (2) days (or twenty-four (24) hours if a rig
4
 
is on location) from receipt of such notice to elect by delivery of notice to
Operator to participate in such operation or to
5
 
relinquish interest in the affected well pursuant to the provisions of Article
VI.B.2.; failure by a party to deliver notice within
6
 
such period shall be deemed an election not to participate in the prevailing
proposal.
7
 
7.  Conformity to Spacing Pattern.  Notwithstanding the provisions of this
Article VI.B.2., it is agreed that no wells shall be
8
 
proposed to be drilled to or Completed in or produced from a Zone from which a
well located elsewhere on the Contract
9
 
Area is producing, unless such well conforms to the then-existing well spacing
pattern for such Zone.
10
 
8. Paying Wells.  No party shall conduct any Reworking, Deepening, Plugging
Back, Completion, Recompletion, or
11
 
Sidetracking operation under this agreement with respect to any well then
capable of producing in paying quantities except
12
 
with the consent of all parties that have not relinquished interests in the well
at the time of such operation.
13
 
C. Completion of Wells; Reworking and Plugging Back:
14
 
1. Completion: Without the consent of all parties, no well shall be drilled,
Deepened or Sidetracked, except any well
15
 
drilled, Deepened or Sidetracked pursuant to the provisions of Article VI.B.2.
of this agreement.  Consent to the drilling,
16
 
Deepening or Sidetracking shall include:
17
 
()   Option No. 1: All necessary expenditures for the drilling, Deepening or
Sidetracking, testing, Completing and
18
 
equipping of the well, including necessary tankage and/or surface facilities.
19
 
(X)   Option No. 2: All necessary expenditures for the drilling, Deepening or
Sidetracking and testing of the well. When
20
 
such well has reached its authorized depth, and all logs, cores and other tests
have been completed, and the results
21
 
thereof furnished to the parties, Operator shall give immediate notice to the
Non-Operators having the right to
22
 
participate in a Completion attempt whether or not Operator recommends
attempting to Complete the well,
23
 
together with Operator's AFE for Completion costs if not previously provided.
The parties receiving such notice
24
 
shall have twenty-four (24) hours (inclusive of Saturday, Sunday and legal
holidays) in which to elect by delivery of
25
 
notice to Operator to participate in a recommended Completion attempt or to make
a Completion proposal with an
26
 
accompanying AFE.  Operator shall deliver any such Completion proposal, or any
Completion proposal conflicting
27
 
with Operator's proposal, to the other parties entitled to participate in such
Completion in accordance with the
28
 
procedures specified in Article VI.B.6. Election to participate in a Completion
attempt shall include consent to all
29
 
necessary expenditures for the Completing and equipping of such well, including
necessary tankage and/or surface
30
 
facilities but excluding any stimulation operation not contained on the
Completion AFE.  Failure of any party
31
 
receiving such notice to reply within the period above fixed shall constitute an
election by that party not to
32
 
participate in the cost of the Completion attempt; provided, that Article
VI.B.6. shall control in the case of
33
 
conflicting Completion proposals. If one or more, but less than all of the
parties, elect to attempt a Completion, the
34
 
provisions of Article VI.B.2. hereof (the phrase "Reworking, Sidetracking,
Deepening, Recompleting or Plugging
35
 
Back" as contained in Article VI.B.2. shall be deemed to include "Completing")
shall apply to the operations
36
 
thereafter conducted by less than all parties; provided, however, that Article
VI.B.2 shall apply separately to each
37
 
separate Completion or Recompletion attempt undertaken hereunder, and an
election to become a Non-Consenting
38
 
Party as to one Completion or Recompletion attempt shall not prevent a party
from becoming a Consenting Party
39
 
in subsequent Completion or Recompletion attempts regardless whether the
Consenting Parties as to earlier
40
 
Completions or Recompletions have recouped their costs pursuant to Article
VI.B.2.; provided further, that any
41
 
recoupment of costs by a Consenting Party shall be made solely from the
production attributable to the Zone in
42
 
which the Completion attempt is made. Election by a previous Non-Consenting
Party to participate in a subsequent
43
 
Completion or Recompletion attempt shall require such party to pay its
proportionate share of the cost of salvable
44
 
materials and equipment installed in the well pursuant to the previous
Completion or Recompletion attempt,
45
 
insofar and only insofar as such materials and equipment benefit the Zone in
which such party participates in a
46
 
Completion attempt.
47
 
2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked,
48
 
Recompleted, or Plugged Back pursuant to the provisions of Article VI.B.2. of
this agreement.  Consent to the Reworking,
49
 
Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and
50
 
Completing and equipping of said well, including necessary tankage and/or
surface facilities.
51
 
D. Other Operations:
52
 
Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of Fifty Thousand & no/100
53
 
Dollars ($50,000.00) except in connection with the
54
 
drilling, Sidetracking, Reworking, Deepening, Completing, Recompleting or
Plugging Back of a well that has been previously
55
 
authorized by or pursuant to this agreement; provided, however, that, in case of
explosion, fire, flood or other sudden
56
 
emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion
57
 
are required to deal with the emergency to safeguard life and property but
Operator, as promptly as possible, shall report the
58
 
emergency to the other parties.  If Operator prepares an AFE for its own use,
Operator shall furnish any Non-Operator so
59
 
requesting an information copy thereof for any single project costing in excess
of  Fifty Thousand & no/100 Dollars
60
 
( $50,000.00).  Any party who has not relinquished its interest in a well shall
have the right to propose that
61
 
Operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as
62
 
salt water disposal wells or to conduct additional work with respect to a well
drilled hereunder or other similar project (but
63
 
not including the installation of gathering lines or other transportation or
marketing facilities, the installation of which shall
64
 
be governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the
65
 
amount first set forth above in this Article VI.D. (except in connection with an
operation required to be proposed under
66
 
Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed exclusively by
those Articles).  Operator shall deliver such
67
 
proposal to all parties entitled to participate therein.  If within thirty (30)
days thereof Operator secures the written consent
68
 
of any party or parties owning at least 66% of the interests of the parties
entitled to participate in such operation,
69
 
each party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated
70
 
to pay its proportionate share of the costs of the proposed project as if it had
consented to such project pursuant to the terms
71
 
of the proposal.
72
 
E. Abandonment of Wells:
73
 
1. Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant to
Article VI.B.2., any well which has
74
 
been drilled or Deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be


 
9

--------------------------------------------------------------------------------

 
 
1
 
plugged and abandoned without the consent of all parties.  Should Operator,
after diligent effort, be unable to contact any
2
 
party, or should any party fail to reply within twenty-four (24) hours
(inclusive of Saturday, Sunday and legal holidays) after
3
 
delivery of notice of the proposal to plug and abandon such well, such party
shall be deemed to have consented to the
4
 
proposed abandonment.  All such wells shall be plugged and abandoned in
accordance with applicable regulations and at the
5
 
cost, risk and expense of the parties who participated in the cost of drilling
or Deepening such well.  Any party who objects to
6
 
plugging and abandoning such well by notice delivered to Operator within
twenty-four (24) hours (inclusive of Saturday,
7
 
Sunday and legal holidays) after delivery of notice of the proposed plugging
shall take over the well as of the end of such
8
 
twenty-four (24) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of
9
 
Article VI.B.; failure of such party to provide proof reasonably satisfactory to
Operator of its financial capability to conduct
10
 
such operations or to take over the well within such period or thereafter to
conduct operations on such well or plug and
11
 
abandon such well shall entitle Operator to retain or take possession of the
well and plug and abandon the well.  The party
12
 
taking over the well shall indemnify Operator (if Operator is an abandoning
party) and the other abandoning parties against
13
 
liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and
14
 
restoring the surface, for which the abandoning parties shall remain
proportionately liable.
15
 
2. Abandonment of Wells That Have Produced:  Except for any well in which a
Non-Consent operation has been
16
 
conducted hereunder for which the Consenting Parties have not been fully
reimbursed as herein provided, any well which has
17
 
been completed as a producer shall not be plugged and abandoned without the
consent of all parties.  If all parties consent to
18
 
such abandonment, the well shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk
19
 
and expense of all the parties hereto.  Failure of a party to reply within
thirty (30) days of delivery of notice of proposed
20
 
abandonment shall be deemed an election to consent to the proposal.  If, within
thirty (30) days after delivery of notice of the
21
 
proposed abandonment of any well, all parties do not agree to the abandonment of
such well, those wishing to continue its
22
 
operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the
23
 
applicable notice period and shall indemnify Operator (if Operator is an
abandoning party) and the other abandoning parties
24
 
against liability for any further operations on the well conducted by such
parties.  Failure of such party or parties to provide
25
 
proof reasonably satisfactory to Operator of their financial capability to
conduct such operations or to take over the well
26
 
within the required period or thereafter to conduct operations on such well
shall entitle Operator to retain or take possession
27
 
of such well and plug and abandon the well.
28
 
Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of
29
 
the well's salvable material and equipment, determined in accordance with the
provisions of Exhibit "C," less the estimated cost
30
 
of salvaging and the estimated cost of plugging and abandoning and restoring the
surface; provided, however, that in the event
31
 
the estimated plugging and abandoning and surface restoration costs and the
estimated cost of salvaging are higher than the
32
 
value of the well's salvable material and equipment, each of the abandoning
parties shall tender to the parties continuing
33
 
operations their proportionate shares of the estimated excess cost.  Each
abandoning party shall assign to the non-abandoning
34
 
parties, without warranty, express or implied, as to title or as to quantity, or
fitness for use of the equipment and material, all
35
 
of its interest in the wellbore of the well and related equipment, together with
its interest in the Leasehold insofar and only
36
 
insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production.  If the
37
 
interest of the abandoning party is or includes an Oil and Gas Interest, such
party shall execute and deliver to the non-
38
 
abandoning party or parties an oil and gas lease, limited to the wellbore and
the Zone then open to production, for a term of
39
 
one (1) year and so long thereafter as Oil and/or Gas is produced from the Zone
covered thereby, such lease to be on the form
40
 
attached as Exhibit "B." The assignments or leases so limited shall encompass
the Drilling Unit upon which the well is located.
41
 
The payments by, and the assignments or leases to, the assignees shall be in a
ratio based upon the relationship of their
42
 
respective percentage of participation in the Contract Area to the aggregate of
the percentages of participation in the Contract
43
 
Area of all assignees.  There shall be no readjustment of interests in the
remaining portions of the Contract Area.
44
 
Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production
45
 
from the well in the Zone then open other than the royalties retained in any
lease made under the terms of this Article.  Upon
46
 
request, Operator shall continue to operate the assigned well for the account of
the non-abandoning parties at the rates and
47
 
charges contemplated by this agreement, plus any additional cost and charges
which may arise as the result of the separate
48
 
ownership of the assigned well.  Upon proposed abandonment of the producing Zone
assigned or leased, the assignor or lessor
49
 
shall then have the option to repurchase its prior interest in the well (using
the same valuation formula) and participate in
50
 
further operations therein subject to the provisions hereof.
51
 
3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.l. or
VI.E.2. above shall be applicable as
52
 
between Consenting Parties in the event of the proposed abandonment of any well
excepted from said Articles; provided,
5.3
 
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further
54
 
operations therein have been notified of the proposed abandonment and afforded
the opportunity to elect to take over the well
55
 
in accordance with the provisions of this Article VI.E.; and provided further,
that Non-Consenting Parties who own an interest
56
 
in a portion of the well shall pay their proportionate shares of abandonment and
surface restoration costs for such well as
57
 
provided in Article VI.B.2.(b).
58
 
F. Termination of Operations:
59
 
Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing,
60
 
Completion or plugging of a well, including but not limited to the Initial Well,
such operation shall not be terminated without
61
 
consent of parties bearing  66% of the costs of such operation; provided,
however, that in the event granite or other
62
 
practically impenetrable substance or condition in the hole is encountered which
renders further operations impractical,
63
 
Operator may discontinue operations and give notice of such condition in the
manner provided in Article VI.B.I, and the
64
 
provisions of Article VI.B. or VI.E. shall thereafter apply to such operation,
as appropriate.
65
 
G. Taking Production in Kind:
66
 
(X )          Option No. 1: Gas Balancing Agreement Attached:
67
 
Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the
68
 
Contract Area, exclusive of production which may be used in development and
producing operations and in preparing and
69
 
treating Oil and Gas for marketing purposes and production unavoidably lost. Any
extra expenditure incurred in the taking
70
 
in kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party.  Any
71
 
party taking its share of production in kind shall be required to pay for only
its proportionate share of such part of
72
 
Operator's surface facilities which it uses.
73
 
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in
74
 
production from the Contract Area, and, except as provided in Article VII.B.,
shall be entitled to receive payment


 
10

--------------------------------------------------------------------------------

 
 
1
 
directly from the purchaser thereof for its share of all production.
2
 
If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate
3
 
share of the Oil produced from the Contract Area, Operator shall have the right,
subject to the revocation at will by
4
 
the party owning it, but not the obligation, to purchase such Oil or sell it to
others at any time and from time to
5
 
time, for the account of the non-taking party. Any such purchase or sale by
Operator may be terminated by
6
 
Operator upon at least ten (10) days written notice to the owner of said
production and shall be subject always to
7
 
the right of the owner of the production upon at least ten (10) days written
notice to Operator to exercise at any
8
 
time its right to take in kind, or separately dispose of, its share of all Oil
not previously delivered to a purchaser.
9
 
Any purchase or sale by Operator of any other party's share of Oil shall be only
for such reasonable periods of time
10
 
as are consistent with the minimum needs of the industry under the particular
circumstances, but in no event for a
11
 
period in excess of one (1) year.
12
 
Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator
13
 
shall have no duty to share any existing market or to obtain a price equal to
that received under any existing
14
 
market. The sale or delivery by Operator of a non-taking party's share of Oil
under the terms of any existing
15
 
contract of Operator shall not give the non-taking party any interest in or make
the non-taking party a party to said
16
 
contract. No purchase shall be made by Operator without first giving the
non-taking party at least ten (10) days
17
 
written notice of such intended purchase and the price to be paid or the pricing
basis to be used.
18
 
All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following
19
 
month, excluding price, and shall notify Operator immediately in the event of a
change in such arrangements.
20
 
Operator shall maintain records of all marketing arrangements, and of volumes
actually sold or transported, which
21
 
records shall be made available to Non-Operators upon reasonable request.
22
 
In the event one or more parties' separate disposition of its share of the Gas
causes split-stream deliveries to separate
23
 
pipelines and/or deliveries which on a day-to-day basis for any reason are not
exactly equal to a party's respective proportion-
24
 
ate share of total Gas sales to be allocated to it, the balancing or accounting
between the parties shall be in accordance with
25
 
any Gas balancing agreement between the parties hereto, whether such an
agreement is attached as Exhibit "E" or is a
26
 
separate agreement. Operator shall give notice to all parties of the first sales
of Gas from any well under this agreement.
27
 
()        Option No. 2: No Gas Balancing Agreement:
28
 
Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from
29
 
the Contract Area, exclusive of production which may be used in development and
producing operations and in
30
 
preparing and treating Oil and Gas for marketing purposes and production
unavoidably lost. Any extra expenditure
31
 
incurred in the taking in kind or separate disposition by any party of its
proportionate share of the production shall
32
 
be borne by such party. Any party taking its share of production in kind shall
be required to pay for only its
33
 
proportionate share of such part of Operator's surface facilities which it uses.
34
 
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in
35
 
production from the Contract Area, and, except as provided in Article VII.B.,
shall be entitled to receive payment
36
 
directly from the purchaser thereof for its share of all production.
37
 
If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate
38
 
share of the Oil and/or Gas produced from the Contract Area, Operator shall have
the right, subject to the
39
 
revocation at will by the party owning it, but not the obligation, to purchase
such Oil and/or Gas or sell it to others
40
 
at any time and from time to time, for the account of the non-taking party. Any
such purchase or sale by Operator
41
 
may be terminated by Operator upon at least ten (10) days written notice to the
owner of said production and shall
42
 
be subject always to the right of the owner of the production upon at least ten
(10) days written notice to Operator
43
 
to exercise its right to take in kind, or separately dispose of, its share of
all Oil and/or Gas not previously delivered
44
 
to a purchaser; provided, however, that the effective date of any such
revocation may be deferred at Operator's
45
 
election for a period not to exceed ninety (90) days if Operator has committed
such production to a purchase
46
 
contract having a term extending beyond such ten (10) day period. Any purchase
or sale by Operator of any other
47
 
party's share of Oil and/or Gas shall be only for such reasonable periods of
time as are consistent with the
48
 
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1)
49
 
year.
50
 
Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator
51
 
shall have no duty to share any existing market or transportation arrangement or
to obtain a price or transportation
52
 
fee equal to that received under any existing market or transportation
arrangement. The sale or delivery by
53
 
Operator of a non-taking party's share of production under the terms of any
existing contract of Operator shall not
54
 
give the non-taking party any interest in or make the non-taking party a party
to said contract. No purchase of Oil
55
 
and Gas and no sale of Gas shall be made by Operator without first giving the
non-taking party ten days written
56
 
notice of such intended purchase or sale and the price to be paid or the pricing
basis to be used. Operator shall give
57
 
notice to all parties of the first sale of Gas from any well under this
Agreement.
58
 
All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following
59
 
month, excluding price, and shall notify Operator immediately in the event of a
change in such arrangements.
60
 
Operator shall maintain records of all marketing arrangements, and of volumes
actually sold or transported, which
61
 
records shall be made available to Non-Operators upon reasonable request.
62
 
ARTICLE VII.
63
 
EXPENDITURES AND LIABILITY OF PARTIES
64
 
A. Liability of Parties:
65
 
The liability of the parties shall be several, not joint or collective.  Each
party shall be responsible only for its obligations,
66
 
and shall be liable only for its proportionate share of the costs of developing
and operating the Contract Area.  Accordingly, the
67
 
liens granted among the parties in Article VII.B. are given to secure only the
debts of each severally, and no party shall have
68
 
any liability to third parties hereunder to satisfy the default of any other
party in the payment of any expense or obligation
69
 
hereunder.  It is not the intention of the parties to create, nor shall this
agreement be construed as creating, a mining or other
70
 
partnership, joint venture, agency relationship or association, or to render the
parties liable as partners, co-venturers, or
71
 
principals.  In their relations with each other under this agreement, the
parties shall not be considered fiduciaries or to have
72
 
established a confidential relationship but rather shall be free to act on an
arm's-length basis in accordance with their own
73
 
respective self-interest, subject, however, to the obligation of the parties to
act in good faith in their dealings with each other
74
 
with respect to activities hereunder.


 
11

--------------------------------------------------------------------------------

 
 
1
 
B. Liens and Security Interests:
2
 
Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas
3
 
Leases and Oil and Gas Interests in the Contract Area, and a security interest
and/or purchase money security interest in any
4
 
interest it now owns or hereafter acquires in the personal property and fixtures
on or used or obtained for use in connection
5
 
therewith, to secure performance of all of its obligations under this agreement
including but not limited to payment of expense,
6
 
interest and fees, the proper disbursement of all monies paid hereunder, the
assignment or relinquishment of interest in Oil
7
 
and Gas Leases as required hereunder, and the proper performance of operations
hereunder.  Such lien and security interest
8
 
granted by each party hereto shall include such party's leasehold interests,
working interests, operating rights, and royalty and
9
 
overriding royalty interests in the Contract Area now owned or hereafter
acquired and in lands pooled or unitized therewith or
10
 
otherwise becoming subject to this agreement, the Oil and Gas when extracted
therefrom and equipment situated thereon or
11
 
used or obtained for use in connection therewith (including, without limitation,
all wells, tools, and tubular goods), and accounts
12
 
(including, without limitation, accounts arising from gas imbalances or from the
sale of Oil and/or Gas at the wellhead),
13
 
contract rights, inventory and general intangibles relating thereto or arising
therefrom, and all proceeds and products of the
14
 
foregoing.
15
 
To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording
16
 
supplement and/or any financing statement prepared and submitted by any party
hereto in conjunction herewith or at any time
17
 
following execution hereof, and Operator is authorized to file this agreement or
the recording supplement executed herewith as
18
 
a lien or mortgage in the applicable real estate records and as a financing
statement with the proper officer under the Uniform
19
 
Commercial Code in the state in which the Contract Area is situated and such
other states as Operator shall deem appropriate
20
 
to perfect the security interest granted hereunder.  Any party may file this
agreement, the recording supplement executed
21
 
herewith, or such other documents as it deems necessary as a lien or mortgage in
the applicable real estate records and/or a
22
 
financing statement with the proper officer under the Uniform Commercial Code.
23
 
Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to
24
 
the other parties shall be a first and prior lien, and each party hereby agrees
to maintain the priority of said lien and security
25
 
interest against all persons acquiring an interest in Oil and Gas Leases and
Interests covered by this agreement by, through or
26
 
under such party.  All parties acquiring an interest in Oil and Gas Leases and
Oil and Gas Interests covered by this agreement,
27
 
whether by assignment, merger, mortgage, operation of law, or otherwise, shall
be deemed to have taken subject
28
 
to the lien and security interest granted by this Article VII.B. as to all
obligations attributable to such interest hereunder
29
 
whether or not such obligations arise before or after such interest is acquired.
30
 
To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the
31
 
Contract Area is situated, they shall be entitled to exercise the rights and
remedies of a secured party under the Code.
32
 
The bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an
33
 
election of remedies or otherwise affect the lien rights or security interest as
security for the payment thereof.  In
34
 
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use
35
 
of funds by the Operator, the other parties shall have the right, without
prejudice to other rights or remedies, to collect
36
 
from the purchaser the proceeds from the sale of such defaulting party's share
of Oil and Gas until the amount owed by
37
 
such party, plus interest as provided in "Exhibit C," has been received, and
shall have the right to offset the amount
38
 
owed against the proceeds from the sale of such defaulting party's share of Oil
and Gas.  All purchasers of production
39
 
may rely on a notification of default from the non-defaulting party or parties
stating the amount due as a result of the
40
 
default, and all parties waive any recourse available against purchasers for
releasing production proceeds as provided in
41
 
this paragraph.
42
 
If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefore by
43
 
Operator, the non-defaulting parties, including Operator, shall, upon request by
Operator, pay the unpaid amount in the
44
 
proportion that the interest of each such party bears to the interest of all
such parties.  The amount paid by each party so
45
 
paying its share of the unpaid amount shall be secured by the liens and security
rights described in Article VII.B., and each
46
 
paying party may independently pursue any remedy available hereunder or
otherwise.
47
 
If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure
48
 
or execution proceedings pursuant to the provisions of this agreement, to the
extent allowed by governing law, the defaulting
49
 
party waives any available right of redemption from and after the date of
judgment, any required valuation or appraisement
50
 
of the mortgaged or secured property prior to sale, any available right to stay
execution or to require a marshalling of assets
51
 
and any required bond in the event a receiver is appointed.  In addition, to the
extent permitted by applicable law, each party
52
 
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted
53
 
hereunder, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable
54
 
manner and upon reasonable notice.
55
 
Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien
56
 
law of any state in which the Contract Area is situated to enforce the
obligations of each party hereunder.  Without limiting
57
 
the generality of the foregoing, to the extent permitted by applicable law,
Non-Operators agree that Operator may invoke or
58
 
utilize the mechanics' or materialmen's lien law of the state in which the
Contract Area is situated in order to secure the
59
 
payment to Operator of any sum due hereunder for services performed or materials
supplied by Operator.
60
 
C. Advances:
61
 
Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other
62
 
parties payment in advance of their respective shares of the estimated amount of
the expense to be incurred in operations
63
 
hereunder during the next succeeding month, which right may be exercised only by
submission to each such Party of an
64
 
itemized statement of such estimated expense, together with an invoice for its
share thereof.  Each such statement and invoice
65
 
for the payment in advance of estimated expense shall be submitted on or before
the 20th day of the next preceding month.
66
 
Each party shall pay to Operator its proportionate share of such estimate within
fifteen (15) days after such estimate and
67
 
invoice is received.  If any party fails to pay its share of said estimate
within said time, the amount due shall bear interest as
68
 
provided in Exhibit "C" until paid.  Proper adjustment shall be made monthly
between advances and actual expenses to the end
69
 
that each party shall bear and pay its proportionate share of actual expenses
incurred, and no more.
70
 
D. Defaults and Remedies:
71
 
If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to
72
 
make any advance under the preceding Article VII.C. or any other provision of
this agreement, within the period required for
73
 
such payment hereunder, then in addition to the remedies provided in Article
VII.B. or elsewhere in this agreement, the
74
 
remedies specified below shall be applicable.  For purposes of this Article
VII.D., all notices and elections shall be delivered


 
12

--------------------------------------------------------------------------------

 
 
1
 
only by Operator, except that Operator shall deliver any such notice and
election requested by a non-defaulting Non-operator,
2
 
and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator.
3
 
Election of any one or more of the following remedies shall not preclude the
subsequent use of any other remedy specified
4
 
below or otherwise available to a non-defaulting party.
5
 
1. Suspension of Rights:  Any party may deliver to the party in default a Notice
of Default, which shall specify the default,
6
 
specify the action to be taken to cure the default, and specify that failure to
take such action will result in the exercise of one
7
 
or more of the remedies provided in this Article.  If the default is not cured
within thirty (30) days of the delivery of such
8
 
Notice of Default, all of the rights of the defaulting party granted by this
agreement may upon notice be suspended until the
9
 
default is cured, without prejudice to the right of the non-defaulting party or
parties to continue to enforce the obligations of
10
 
the defaulting party previously accrued or thereafter accruing under this
agreement.  If Operator is the party in default, the
11
 
Non-Operators shall have in addition the right, by vote of Non-Operators owning
a majority in interest in the Contract Area
12
 
after excluding the voting interest of Operator, to appoint a new Operator
effective immediately.  The rights of a defaulting
13
 
party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right
14
 
to receive information as to any operation conducted hereunder during the period
of such default, the right to elect to
15
 
participate in an operation proposed under Article VI.B. of this agreement, the
right to participate in an operation being
16
 
conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to
17
 
receive proceeds of production from any well subject to this agreement.
18
 
2. Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint
19
 
account expense) to collect the amounts in default, plus interest accruing on
the amounts recovered from the date of default
20
 
until the date of collection at the rate specified in Exhibit "C" attached
hereto.  Nothing herein shall prevent any party from
21
 
suing any defaulting party to collect consequential damages accruing to such
party as a result of the default.
22
 
3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the
23
 
defaulting party at any time after the expiration of the thirty-day cure period
following delivery of the Notice of Default, in
24
 
which event if the billing is for the drilling of a new well or the Plugging
Back, Sidetracking, Reworking or Deepening of a
25
 
well which is to be or has been plugged as a dry hole, or for the Completion or
Recompletion of any well, the defaulting
26
 
party will be conclusively deemed to have elected not to participate in the
operation and to be a Non-Consenting Party with
27
 
respect thereto under Article VI.B. or VI.C., as the case may be, to the extent
of the costs unpaid by such party,
28
 
notwithstanding any election to participate theretofore made.  If election is
made to proceed under this provision, then the
29
 
non-defaulting parties may not elect to sue for the unpaid amount pursuant to
Article VII.D.2.
30
 
Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure
31
 
its default by paying its unpaid share of costs plus interest at the rate set
forth in Exhibit "C," provided, however, such
32
 
payment shall not prejudice the rights of the non-defaulting parties to pursue
remedies for damages incurred by the non-
33
 
defaulting parties as a result of the default.  Any interest relinquished
pursuant to this Article VII.D.3. shall be offered to the
34
 
non-defaulting parties in proportion to their interests, and the non-defaulting
parties electing to participate in the ownership
35
 
of such interest shall be required to contribute their shares of the defaulted
amount upon their election to participate therein.
36
 
4. Advance Payment:  If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or
37
 
Non-Operators if Operator is the defaulting party, may thereafter require
advance payment from the defaulting
38
 
party of such defaulting party's anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may
39
 
be, would be entitled to reimbursement under any provision of this agreement,
whether or not such expense was the subject of
40
 
the previous default.  Such right includes, but is not limited to, the right to
require advance payment for the estimated costs of
41
 
drilling a well or Completion of a well as to which an election to participate
in drilling or Completion has been made.  If the
42
 
defaulting party fails to pay the required advance payment, the non-defaulting
parties may pursue any of the remedies provided
43
 
in this Article VII.D. or any other default remedy provided elsewhere in this
agreement.  Any excess of funds advanced remaining
44
 
when the operation is completed and all costs have been paid shall be promptly
returned to the advancing party.
45
 
5. Costs and Attorneys' Fees:  In the event any party is required to bring legal
proceedings to enforce any financial
46
 
obligation of a party hereunder, the prevailing party in such action shall be
entitled to recover all court costs, costs of
47
 
collection, and a reasonable attorney's fee, which the lien provided for herein
shall also secure.
48
 
E. Rentals, Shut-in Well Payments and Minimum Royalties:
49
 
Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid
50
 
by the Operator and charged to the joint account.  In the event two or more
parties
51
 
own and have contributed interests in the same lease to this agreement, such
parties may designate one of such parties to
52
 
make said payments for and on behalf of all such parties.  Any party may
request, and shall be entitled to receive, proper
53
 
evidence of all such payments.  In the event of failure to make proper payment
of any rental, shut-in well payment or
54
 
minimum royalty through mistake or oversight where such payment is required to
continue the lease in force, any loss which
55
 
results from such non-payment shall be borne in accordance with the provisions
of Article IV.B.3.
56
 
Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to
57
 
production of a producing well, at least five (5) days (excluding Saturday,
Sunday and legal holidays) prior to taking such
58
 
action, or at the earliest opportunity permitted by circumstances, but assumes
no liability for failure to do so.  In the event of
59
 
failure by Operator to so notify Non-Operators, the loss of any lease
contributed hereto by Non-Operators for failure to make
60
 
timely payments of any shut-in well payment shall be borne jointly by the
parties hereto under the provisions of Article
61
 
IV.B.3.
62
 
F. Taxes:
63
 
Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all
64
 
property subject to this agreement which by law should be rendered for such
taxes, and it shall pay all such taxes assessed
65
 
thereon before they become delinquent.  Prior to the rendition date, each
Non-Operator shall furnish Operator information as
66
 
to burdens (to include, but not be limited to, royalties, overriding royalties
and production payments) on Leases and Oil and
67
 
Gas Interests contributed by such Non-Operator. If the assessed valuation of any
Lease is reduced by reason of its being
68
 
subject to outstanding excess royalties, overriding royalties or production
payments, the reduction in ad valorem taxes
69
 
resulting therefrom shall inure to the benefit of the owner or owners of such
Lease, and Operator shall adjust the charge to
70
 
such owner or owners so as to reflect the benefit of such reduction. If the ad
valorem taxes are based in whole or in part
71
 
upon separate valuations of each party’s working interest, then notwithstanding
anything to the contrary herein, charges to
72
 
the joint account shall be made and paid by the parties hereto in accordance
with the tax value generated by each party’s
73
 
working interest.  Operator shall bill the other parties for their proportionate
shares of all tax payments in the manner
74
 
provided in Exhibit "C."


 
13

--------------------------------------------------------------------------------

 
 
1
 
If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner
2
 
prescribed by law, and prosecute the protest to a final determination, unless
all parties agree to abandon the protest prior to final
3
 
determination.  During the pendency of administrative or judicial proceedings,
Operator may elect to pay, under protest, all such taxes
4
 
and any interest and penalty.  When any such protested assessment shall have
been finally determined, Operator shall pay the tax for
5
 
the joint account, together with any interest and penalty accrued, and the total
cost shall then be assessed against the parties, and be
6
 
paid by them, as provided in Exhibit "C."
7
 
Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect
8
 
to the production or handling of such party's share of Oil and Gas produced
under the terms of this agreement.
9
 
ARTICLE VIII.
10
 
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
11
 
A. Surrender of Leases:
12
 
The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole
13
 
or in part unless all parties consent thereto.
14
 
However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written
15
 
notice of the proposed surrender to all parties, and the parties to whom such
notice is delivered shall have thirty (30) days after
16
 
delivery of the notice within which to notify the party proposing the surrender
whether they elect to consent thereto.  Failure of a
17
 
party to whom such notice is delivered to reply within said 30-day period shall
constitute a consent to the surrender of the Leases
18
 
described in the notice.  If all parties do not agree or consent thereto, the
party desiring to surrender shall assign, without express or
19
 
implied warranty of title, all of its interest in such Lease, or portion
thereof, and any well, material and equipment which may be
20
 
located thereon and any rights in production thereafter secured, to the parties
not consenting to such surrender.  If the interest of the
21
 
assigning party is or includes an Oil and Gas Interest, the assigning party
shall execute and deliver to the party or parties not
22
 
consenting to such surrender an oil and gas lease covering such Oil and Gas
Interest for a term of one (1) year and so long
23
 
thereafter as Oil and/or Gas is produced from the land covered thereby, such
lease to be on the form attached hereto as Exhibit "B.".
24
 
Upon such assignment or lease, the assigning party shall be relieved from all
obligations thereafter accruing, but not theretofore
25
 
accrued, with respect to the interest assigned or leased and the operation of
any well attributable thereto, and the assigning party
26
 
shall have no further interest in the assigned or leased premises and its
equipment and production other than the royalties retained
27
 
in any lease made under the terms of this Article.  The party assignee or lessee
shall pay to the party assignor or lessor the
28
 
reasonable salvage value of the latter's interest in any well's salvable
materials and equipment attributable to the assigned or leased
29
 
acreage.  The value of all salvable materials and equipment shall be determined
in accordance with the provisions of Exhibit "C," less
30
 
the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface.  If such value is less
31
 
than such costs, then the party assignor or lessor shall pay to the party
assignee or lessee the amount of such deficit.  If the
32
 
assignment or lease is in favor of more than one party, the interest shall be
shared by such parties in the proportions that the
33
 
interest of each bears to the total interest of all such parties.  If the
interest of the parties to whom the assignment is to be made
34
 
varies according to depth, then the interest assigned shall similarly reflect
such variances.
35
 
Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering
36
 
party's interest as it was immediately before the assignment, lease or surrender
in the balance of the Contract Area; and the acreage
37
 
assigned, leased or surrendered, and subsequent operations thereon, shall not
thereafter be subject to the terms and provisions of this
38
 
agreement but shall be deemed subject to an Operating Agreement in the form of
this agreement.
39
 
B. Renewal or Extension of Leases:
40
 
If any party secures a renewal or replacement of an Oil and Gas lease or
Interest subject to this agreement, then all other parties
41
 
shall be notified promptly upon such acquisition or, in the case of a
replacement Lease taken before expiration of an existing Lease,
42
 
promptly upon expiration of the existing Lease.  The parties notified shall have
the right for a period of thirty (30) days following
43
 
delivery of such notice in which to elect to participate in the ownership of the
renewal or replacement Lease, insofar as such Lease
44
 
affects lands within the Contract Area, by paying to the party who acquired it
their proportionate shares of the acquisition cost
45
 
allocated to that part of such Lease within the Contract Area, which shall be in
proportion to the interests held at that time by the
46
 
parties in the Contract Area.  Each party who participates in the purchase of a
renewal or replacement Lease shall be given an
47
 
assignment of its proportionate interest therein by the acquiring party.
48
 
If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement lease, it shall be owned
49
 
by the parties who elect to participate therein, in a ratio based upon the
relationship of their respective percentage of participation in
50
 
the Contract Area to the aggregate of the percentages of participation in the
Contract Area of all parties participating in the
51
 
purchase of such renewal or replacement Lease.  The acquisition of a renewal or
replacement Lease by any or all of the parties hereto
52
 
shall not cause a readjustment of the interests of the parties stated in Exhibit
"A," but any renewal or replacement Lease in which
53
 
less than all parties elect to participate shall not be subject to this
agreement but shall be deemed subject to a separate Operating
54
 
Agreement in the form of this agreement.
55
 
If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in
56
 
renewal or replacement Leases and their right to receive an assignment of
interest shall also reflect such depth variances.
57
 
The provisions of this Article shall apply to renewal or replacement lines
whether they are for the entire interest covered by
58
 
the expiring Lease or cover only a portion of its area or an interest
therein.  Any renewal or replacement Lease taken before the
59
 
expiration of its predecessor Lease, or taken or contracted for or becoming
effective within six (6) months after the expiration of the
60
 
existing Lease, shall be subject to this provision so long as this agreement is
in effect at the time of such acquisition or at the time
61
 
the renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the
62
 
expiration of an existing Lease shall not be deemed a renewal or replacement
Lease and shall not be subject to the provisions of this
63
 
agreement.
64
 
The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.
65
 
C. Acreage or Cash Contributions:
66
 
While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other
67
 
operation on the Contract Area, such contribution shall be paid to the party who
conducted the drilling or other operation and shall
68
 
be applied by it against the cost of such drilling or other operation.  If the
contribution be in the form of acreage, the party to whom
69
 
the contribution is made shall promptly tender an assignment of the acreage,
without warranty of title, to the Drilling Parties in the
70
 
proportions said Drilling Parties shared the cost of drilling the well.  Such
acreage shall become a separate Contract Area and, to the
71
 
extent possible, be governed by provisions identical to this agreement.  Each
party shall promptly notify all other parties of any
72
 
acreage or cash contributions it may obtain in support of any well or any other
operation on the Contract Area. The above
73
 
provisions shall also be applicable to optional rights to earn acreage outside
the Contract Area which are in t, support of well drilled
74
 
inside the Contract Area.


 
14

--------------------------------------------------------------------------------

 
 
1
 
If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder,
2
 
such consideration shall not be deemed a contribution as contemplated in this
Article VIII.C.
3
 
D. Assignment; Maintenance of Uniform Interest:
4
 
For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas
5
 
Interests, wells, equipment and production covered by this agreement no party
shall sell, encumber, transfer or make other
6
 
disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells,
7
 
equipment and production unless such disposition covers either:
8
 
1. the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or
9
 
2. an equal undivided percent of the party's present interest in all Oil and Gas
Leases, Oil and Gas Interests, wells,
10
 
equipment and production in the Contract Area.
11
 
Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement
12
 
and shall be made without prejudice to the right of the other parties, and any
transferee of an ownership interest in any Oil and
13
 
Gas Lease or Interest shall be deemed a party to this agreement as to the
interest conveyed from and after the effective date of
14
 
the transfer of ownership; provided, however, that the other parties shall not
be required to recognize any such sale,
15
 
encumbrance, transfer or other disposition for any purpose hereunder until
thirty (30) days after they have received a copy of the
16
 
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee.  No assignment or other
17
 
disposition of interest by a party shall relieve such party of obligations
previously incurred by such party hereunder with respect
18
 
to the interest transferred, including without limitation the obligation of a
party to pay all costs attributable to an operation
19
 
conducted hereunder in which such party has agreed to participate prior to
making such assignment, and the lien and security
20
 
interest granted by Article VII.B. shall continue to burden the interest
transferred to secure payment of any such obligations.
21
 
If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion,
22
 
may require such co-owners to appoint a single trustee or agent with full
authority to receive notices, approve expenditures,
23
 
receive billings for and approve and pay such party's share of the joint
expenses, and to deal generally with, and with power to
24
 
bind, the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-
25
 
owners shall have the right to enter into and execute all contracts or
agreements for the disposition of their respective shares of
26
 
the Oil and Gas produced from the Contract Area and they shall have the right to
receive, separately, payment of the sale
27
 
proceeds thereof.
28
 
E. Waiver of Rights to Partition:
29
 
If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an
30
 
undivided interest in the Contract Area waives any and all rights it may have to
partition and have set aside to it in severalty its
31
 
undivided interest therein.
32
 
F. Preferential Right to Purchase:
33
 
(X) (Optional; Check if applicable.)
34
 
Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract
35
 
Area, it shall promptly give written notice to the other parties, with full
information concerning its proposed disposition, which
36
 
shall include the name and address of the prospective transferee (who must be
ready, willing and able to purchase), the purchase
37
 
price, a legal description sufficient to identify the property, and all other
terms of the offer.  The other parties shall then have an
38
 
optional prior right, for a period of ten (10) days after the notice is
delivered, to purchase for the stated consideration on the
39
 
same terms and conditions the interest which the other party proposes to sell;
and, if this optional right is exercised, the
40
 
purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all
41
 
purchasing parties.  However, there shall be no preferential right to purchase
in those cases where any party wishes to mortgage
42
 
its interests, or to transfer title to its interests to its mortgagee in lieu of
or pursuant to foreclosure of a mortgage of its interests,
43
 
or to dispose of its interests by merger, reorganization, consolidation, or by
sale of all or substantially all of its Oil and Gas assets
44
 
to any party, or by transfer of its interests to a subsidiary or parent company
or to a subsidiary of a parent company, or to any
45
 
company in which such party owns a majority of the stock.
46
 
ARTICLE IX.
47
 
INTERNAL REVENUE CODE ELECTION
48
 
If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the
49
 
parties have not otherwise agreed to form a tax partnership pursuant to Exhibit
"G" or other agreement between them, each
50
 
party thereby affected elects to be excluded from the application of all of the
provisions of Subchapter "K," Chapter 1, Subtitle
51
 
"A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and
authorized by Section 761 of the Code and
52
 
the regulations promulgated thereunder.  Operator is authorized and directed to
execute on behalf of each party hereby affected
53
 
such evidence of this election as may be required by the Secretary of the
Treasury of the United States or the Federal Internal
54
 
Revenue Service, including specifically, but not by way of limitation, all of
the returns, statements, and the data required by
55
 
Treasury Regulations §1.761. Should there be any requirement that each party
hereby affected give further evidence of this
56
 
election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal
57
 
Revenue Service or as may be necessary to evidence this election.  No such party
shall give any notices or take any other action
58
 
inconsistent with the election made hereby.  If any present or future income tax
laws of the state or states in which the Contract
59
 
Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter "K," Chapter
60
 
1, Subtitle "A," of the Code, under which an election similar to that provided
by Section 761 of the Code is permitted, each party
61
 
thereby affected shall make such election as may be permitted or required by
such laws.  In making the foregoing election, each
62
 
such party states that the income derived by such party from operations
hereunder can be adequately determined without the
63
 
computation of partnership taxable income.
64
 
ARTICLE X.
65
 
CLAIMS AND LAWSUITS
66
 
Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure
67
 
does not exceed Fifty Thousand & no/100 Dollars ($50,000.00) and if the payment
is in complete settlement
68
 
of such claim or suit.  If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over
69
 
the further handling of the claim or suit, unless such authority is delegated to
Operator.  A costs and expenses of handling, settling,
70
 
or otherwise discharging such claim or suit shall be at the joint expense of the
parties participating in the operation from which the
71
 
claim or suit arises.  If a claim is made against any party or if any party is
sued on account of any matter arising from operations
72
 
hereunder over which such individual has no control because of the rights given
Operator by this agreement, such party shall
74
 
immediately notify all other parties, and the claim or suite shall be treated as
any other claim or suit involving operations hereunder.


 
15

--------------------------------------------------------------------------------

 
 
1
 
ARTICLE XI.
2
 
FORCE MAJEURE
3
 
If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other
4
 
than the obligation to indemnify or make money payments or furnish security,
that party shall give to all other parties
5
 
prompt written notice of the force majeure with reasonably full particulars
concerning it; thereupon, the obligations of the
6
 
party giving the notice, so far as they are affected by the force majeure, shall
be suspended during, but no longer than, the
7
 
continuance of the force majeure.  The term "force majeure," as here employed,
shall mean an act of God, strike, lockout, or
8
 
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightning, fire, storm, flood or other act of
9
 
nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment, and any other
10
 
cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of the party
11
 
claiming suspension.
12
 
The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable.  The
13
 
requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes,
14
 
lockouts, or other labor difficulty by the party involved, contrary to its
wishes; how all such difficulties shall be handled shall
15
 
be entirely within the discretion of the party concerned.
16
 
ARTICLE XII.
17
 
NOTICES
18
 
All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise
19
 
specifically provided, shall be in writing and delivered in person or by United
States mail, courier service, telegram, telex,
20
 
telecopier, email or other electronic system or any other form of facsimile,
postage or charges prepaid, and addressed to such parties at
21
 
the addresses listed on Exhibit "A." All telephone or oral notices permitted by
this agreement shall be confirmed immediately thereafter by
22
 
written notice.  The originating notice given under any provision hereof shall
be deemed delivered only when received by the party to
23
 
whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date
24
 
the originating notice is received.  "Receipt" for purposes of this agreement
with respect to written notice delivered hereunder
25
 
shall be actual delivery of the notice to the address of the party to be
notified specified in accordance with this agreement, or
26
 
to the telecopy, facsimile email, or other electronic message system or telex
machine of such party.  The second or any responsive
27
 
notice shall be deemed delivered when deposited in the United States mail or at
the office of the courier or telegraph service, or upon
28
 
transmittal by telex, telecopy or facsimile, or when personally delivered to the
party to be notified, provided, that when response is
29
 
required within 24 or 48 hours, such response shall be given orally or by
telephone, telex, telecopy or other facsimile email, or other
30
 
electronic message system within such period.  Each party shall have the right
to change its address at any time, and from time to time,
31
 
by giving written notice thereof to all other parties.  If a party is not
available to receive notice orally or by telephone when a party
32
 
attempts to deliver a notice required to be delivered within 24 hours, the
notice may be delivered in writing by any other method
33
 
specified herein and shall be deemed delivered in the same manner provided above
for any responsive notice.
34
 
ARTICLE XIII.
35
 
TERM OF AGREEMENT
36
 
This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject
37
 
hereto for the period of time selected below; provided, however, no party hereto
shall ever be construed as having any right, title
38
 
or interest in or to any Lease or Oil and Gas Interest contributed by any other
party beyond the term of this agreement.
39
 
(X)    Option No. 1:  So long as any of the Oil and Gas Leases subject to this
agreement remain or are continued in
40
 
force as to any part of the Contract Area, whether by production, extension,
renewal or otherwise.
41
 
(  )  Option No. 2:  In the event the well described in Article VI.A., or any
subsequent well drilled under any provision
42
 
of this agreement, results in the Completion of a well as a well capable of
production of Oil and/or Gas in paying
43
 
quantities, this agreement shall continue in force so long as any such well is
capable of production, and for an
44
 
additional period of days thereafter; provided, however, if, prior to the
expiration of such
45
 
additional period, one or more of the parties hereto are engaged in drilling,
Reworking, Deepening, Sidetracking,
46
 
Plugging Back, testing or attempting to Complete or Re-compi6te a well or wells
hereunder, this agreement shall
47
 
continue in force until such operations have been completed and if production
results therefrom, this agreement
48
 
shall continue in force as provided herein.  In the event the well described in
Article VI.A., or any subsequent well
49
 
drilled hereunder, results in a dry hole, and no other well is capable of
producing Oil and/or Gas from the
50
 
Contract Area, this agreement shall terminate unless drilling, Deepening,
Sidetracking, Completing, Re-
51
 
completing, Plugging Back or Reworking operations are commenced
within__________________days from the
52
 
date of abandonment of said well.  "Abandonment" for such purposes shall mean
either (i) a decision by all parties
53
 
not to conduct any further operations on the well or (ii) the elapse of 180 days
from the conduct of any
54
 
operations on the well, whichever first occurs.
55
 
The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any
56
 
remedy therefor which has accrued or attached prior to the date of such
termination.
57
 
Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this
58
 
Operating Agreement has been filed of record, Operator is authorized to file of
record in all necessary recording offices a
59
 
notice of termination, and each party hereto agrees to execute such a notice of
termination as to Operator's interest, upon
60
 
request of Operator, if Operator has satisfied all its financial obligations.
61
 
ARTICLE XIV.
62
 
COMPLIANCE WITH LAWS AND REGULATIONS
63
 
A. Laws, Regulations and Orders:
64
 
This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules,
65
 
regulations, and orders of any duly constituted regulatory body of said state;
and to all other applicable federal, state,
66
 
and local laws, ordinances, rules, regulations and orders.
67
 
B. Governing Law:
68
 
This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non-
69
 
performance, breach, remedies, procedures, rights, duties, and interpretation or
construction, shall be governed and
70
 
determined by the law of the state in which the Contract Area is located.  If
the Contract Area is in two or more states,
71
 
the law of the state of Texas shall govern.
72
 
C. Regulatory Agencies:
73
 
Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority t: waive or release any
74
 
rights, privileges, or obligations which Non-Operators may have under federal or
state laws or under rules, regulations or


 
16

--------------------------------------------------------------------------------

 
 
1
 
orders promulgated under such laws in reference to oil, gas and mineral
operations, including the location, operation, or
2
 
production of wells, on tracts offsetting or adjacent to the Contract Area.
3
 
With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages,
4
 
injuries, claims and causes of action arising out of, incident to or resulting
directly or indirectly from Operator's interpretation
5
 
or application of rules, rulings, regulations or orders of the Department of
Energy or Federal Energy Regulatory Commission
6
 
or predecessor or successor agencies to the extent such interpretation or
application was made in good faith and does not
7
 
constitute gross negligence.  Each Non-Operator further agrees to reimburse
Operator for such Non-Operator's share of
8
 
production or any refund, fine, levy or other governmental sanction that
Operator may be required to pay as a result of such
9
 
an incorrect interpretation or application, together with interest and penalties
thereon owing by Operator as a result of such
10
 
incorrect interpretation or application.
11
 
ARTICLE XV.
12
 
MISCELLANEOUS
13
 
A. Execution:
14
 
This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been
15
 
executed by such Non-Operator and Operator notwithstanding that this agreement
is not then or thereafter executed by all of
16
 
the parties to which it is tendered or which are listed on Exhibit "A" as owning
an interest in the Contract Area or which
17
 
own, in fact, an interest in the Contract Area.  Operator may, however, by
written notice to all Non-Operators who have
18
 
become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no
19
 
event later than five days prior to the date specified in Article VI.A. for
commencement of the Initial Well, terminate this
20
 
agreement if Operator in its sole discretion determines that there is
insufficient participation to justify commencement of
21
 
drilling operations.  In the event of such a termination by Operator, all
further obligations of the parties hereunder shall cease
22
 
as of such termination.  In the event any Non-Operator has advanced or prepaid
any share of drilling or other costs
23
 
hereunder, all sums so advanced shall be returned to such Non-Operator without
interest.  In the event Operator proceeds
24
 
with drilling operations for the Initial Well without the execution hereof by
all persons listed on Exhibit "A" as having a
25
 
current working interest in such well, Operator shall indemnify Non-Operators
with respect to all costs incurred for the
26
 
Initial Well which would have been charged to such person under this agreement
if such person had executed the same and
27
 
Operator shall receive all revenues which would have been received by such
person under this agreement if such person had
28
 
executed the same.
29
 
B. Successors and Assigns:
30
 
This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs,
31
 
devisees, legal representatives, successors and assigns, and the terms hereof
shall be deemed to run with the Leases or
32
 
Interests included within the Contract Area.
33
 
C. Counterparts:
34
 
This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all
35
 
purposes.
36
 
D. Severability:
37
 
For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws,
38
 
this agreement shall not be severable, but rather must be assumed or rejected in
its entirety, and the failure of any party to
39
 
this agreement to comply with all of its financial obligations provided herein
shall be a material default.
40
 
ARTICLE XVI.
41
 
OTHER PROVISIONS
42
 
A.
 
This JOA is subject to the terms and conditions in the Stafford Area
Participation Agreement, dated December ____, 2010.
43
       
44
 
B.
 
Any non compliance of the terms and/or provisions herein by any party shall be
provided notice, as defined in Section XII, by the
45
     
party recognizing such non compliance shall provide said non compliant party
with notice to comply with the terms of this
46
     
agreement within twenty (20) days of receipt of such notice.
47
       
48
 
C.
 
Failure To Pay Invoices:
       
If the lien or security interests conferred herein has been enforced, or if any
party to this agreement shall fail to pay its share of costs and expenses
incurred and/or fails to pay any advance invoice as provided for in Article
VII.C herein for cost to be incurred in operations of the Contract Area for a
period of fifteen (15) days from the date of Operator's invoice therefor,
Operator may notify the affected party of its default by certified mail, return
receipt requested, and if such party fails to cure the default within ten (10)
days from the date of receipt of Operator's notice, by payment in full of the
invoices for operating costs which have been due for more than fifteen (15)
days, at Operator's election, the affected party shall be deemed in non-consent
status and for so long as the affected party remains in default they shall have
no further access to the Contract Area or information obtained in connection
with operations hereunder and shall not be entitled to vote on any matter
hereunder.  As to any proposed operation in which it otherwise would have the
right to participate, such party shall have the right to be a Consenting Party
therein only if it pays the amount it is in default before the operation is
commenced; otherwise, at Operator's election, it automatically shall be deemed a
Non-Consenting Party to that operation.
             
D.
 
Multiple Drilling Proposals:
       
No party to this agreement shall propose the drilling of more than one well at a
time, nor shall any party to this agreement propose the drilling of a well
during the time that another well is being drilled except: (1) by the mutual
consent of all parties hereto; or (2) if one or more of said proposed wells are
obligations necessary for the maintenance of any leasehold interest or farmout
rights in the Contract Area which would otherwise expire within six (6) months
from the date of such proposal.
             
E.
 
Distribution of Revenues:
       
Subject to the provisions of Article VII.B. of this agreement, if any purchaser
of production from the Contract Area agrees to remit all of the proceeds
therefrom to the Operator for distribution, all such proceeds shall be required
to be paid to the Operator which in turn shall remit to each Non-Operator its
proportionate share of said proceeds received by the Operator within thirty (30)
days after the receipt by the Operator of such proceeds.  Operator will use its
best efforts to make such disbursements correctly, but will be liable for
incorrect disbursement only in event of gross negligence or willful
negligence.  Operator shall be entitled to receive compensation for this service
based upon its actual cost of performing such service.
             
F.
 
Prepayment:
       
Upon request by Operator, each Non-Operator shall prepay to Operator its
proportionate share of the necessary costs to drill, test, complete, plug and
abandon, recomplete and/or rework all wells covered by this agreement and
Operator shall not be required to commence any operation hereunder until full
prepayment for such operation has been received.
             
G.
 
Information and Data:
       
All consenting parties participating in any well or operation, and which are not
otherwise in default to Operator under the terms of this agreement shall be
entitled to all tests, information and data related to such well or
operation.  However, it is agreed and understood that any Non-Consenting Party
in well or operation shall not be entitled to any tests, information and data
related to such well or operation if such party is a Non-Consenting Party in
such well or operation.
             
H.
 
Operator’s Authority To Sell Gas Production:
       
Notwithstanding anything to the contrary contained in Article Vl.G of this
Operating Agreement, Operator is hereby granted and Operator accepts the express
right and authority to (1) sell gas and associated hydrocarbons produced from
the Contract Area, which are attributable to Non-Operator’s interest in the
Contract Area and (2) disburse all proceeds (less applicable taxes) received
from the sale of such gas and associated hydrocarbons to Non-Operators and their
respective royalty owners in proportion to their revenue interests in the
Contract Area.  Such authority may be expressly revoked by written notice to
Operator by the party desiring such revocation.  Operator is fully authorized to
negotiate and enter into gas sales agreements on behalf of all Non-Operators
hereto (who have not expressly revoked such authority) covering gas production
from the Contract Area.  Any gas sales contracts entered into by Operator prior
to receipt of notice of revocation of authority shall be binding upon party
desiring such revocation until expiration of the term of the contract in
question.  Operator, however, agrees not to enter into contracts covering
Non-Operator’s portion of gas sales, which provide for an initial term exceeding
ninety (90) days without Non-Operator’s prior written approval.  All gas sales
arranged by Operator shall be made on behalf of all Non-Operators hereto in
proportion to their interest in the Contract Area.  Operator shall seek to
obtain the best price obtainable for such gas in the area at the time of the
contract; however, Operator shall not be a guarantor of obtaining the best price
obtainable and Non-Operators recognize that factors other than price are valid
considerations in gas marketing.
             
I.
 
Seismic Operations:
       
If any party to this agreement proposes to shoot 3D seismic across any part of
the Contract Area, such 3D seismic shoot shall not be conducted without the
approval of at least 75% in interest of the parties entitled to participate in
such operation, and upon such 75% approval, the non-consent provisions of this
agreement shall not apply and participation in such 3D seismic operation shall
be mandatory by all such parties.  If any party who did not voluntarily elect to
participate in such 3D seismic operation but is required to participate in such
operation under the terms of this provision fails to timely pay for its share of
costs related to such operation, Operator may deem such party in default and
such party shall forfeit to the participating parties all of such defaulting
party’s interest in the Contract Area except for any existing production and the
wellbores and equipment related thereto.
             
J.
 
Contract Operations:
       
Notwithstanding anything to the contrary elsewhere contained, it is understood
and agreed that the Operator has contracted or will contract with Oblean
Resources, LLC (“Oblean”), or any other suitable entity, to provide certain
contract operating services and to designate itself with the Texas Railroad
Commission as the regulatory “operator” of well(s) in the Contract Area,
responsible to the Texas Railroad Commission for regulatory compliance; however,
Mogul Energy International, Inc. is and shall be the Operator for all purposes
under this Agreement.


 
17

--------------------------------------------------------------------------------

 
 
1
 
IN WITNESS WHEREOF, this agreement shall be effective as of the _____26___ day
of November
2
 
2010 _____.
 
3
 
ATTEST OR WITNESS:
MOGUL ENERGY INTERNATIONAL INC.
4
   
OPERATOR
5
     
6
   
By:  /s/ Timothy J. Turner
7
   
Tim Turner
8
   
Title: Executive Vice President
9
   
Date ______________________________________________
10
   
Tax ID or S.S. No. ___________________________________
11
     
12
  NON-OPERATORS
13
     
14
     
15
   
By:  /s/ T. Guidish
16
   
Global Oil & Gas Resources, Inc
17
   
Type or print name
18
   
Title:_______________________________________________
19
   
Date:_______________________________________________
20
   
Tax ID or S.S. No.: ____________________________________
21
     
22
     
23
   
By:  /s/ D. George
24
   
Indian Lane Asso., LLC
25
   
Type or print name
26
   
Title: ______________________________________________
27
   
Date: ______________________________________________
28
   
Tax ID or S.S. No.: ___________________________________
29
     
30
   
By:  /s/ J. Romano
31
   
Dolimiti Partners, LLC
32
   
Type or print name
33
   
Title: ______________________________________________
34
   
Date: ______________________________________________
35
   
Tax ID or S.S. No.: ___________________________________
24
     
30
   
By:  /s/ D. Thompson
31
   
Aura Oil Holdings, LTD
32
   
Type or print name
33
   
Title: ______________________________________________
34
   
Date: ______________________________________________
35
   
Tax ID or S.S. No.: ___________________________________
25
     
30
   
By:  /s/ D. Kittler
31
   
Fossil Oil Company, LLC
32
   
Type or print name
33
   
Title: ______________________________________________
34
   
Date: ______________________________________________
35
   
Tax ID or S.S. No.: ___________________________________
26
     
30
   
By:  /s/ T. Jacky
31
   
C. H. Squyres Family, LLC
32
   
Type or print name
33
   
Title: ______________________________________________
34
   
Date: ______________________________________________
35
   
Tax ID or S.S. No.: ___________________________________
27
     


 
 

--------------------------------------------------------------------------------

 
 
1
 
ACKNOWLEDGMENTS
       
2
 
Note: The following forms of acknowledgment are the short forms approved by the
Uniform Law on Notarial Acts.  The
         
3
 
validity and effect of these forms in any state will depend upon the statutes of
that state.
         
4
             
5
 
Individual acknowledgment:
         
6
 
State of __________________________________  )
         
7
   
) ss.
       
8
 
County of _________________________________)
         
9
 
This instrument was acknowledged before me on
         
10
 
_________________________________________________ by
___________________________________________________
       
11
             
12
 
(Sea], if any)
___________________________________________________
       
13
   
Title (and Rank) ______________________________________
       
14
   
My commission expires: _______________________________
       
15
             
16
 
Acknowledgment in representative capacity:
         
17
 
State of ____________________________________)
         
18
   
) ss.
       
19
 
County of __________________________________)
         
20
 
This instrument was acknowledged before me on
         
21
 
_________________________________________________ by
____________________________________________________
       
22
 
_____________________ of
________________________________________________________________________________
       
23
 
(Sea], if any)
___________________________________________________
       
24
 
Title (and Rank) ______________________________________
         
25
 
My commission expires: _________________________________
My commission expires: _______________________________
       
26
             
27
     


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED
JANUARY 17, 2011 BETWEEN
MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND
NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.






(1)
Description of lands subject to this agreement, and Land plat outlining the
Stafford Prospect Contract Area – See Exhibit “A-1”



(2)           Restrictions, if any, as to depths, formations, or substances –
See Exhibit “A-1”


(3)
Parties to agreement with addresses and telephone numbers for notice purposes –
See Exhibit “A-2”



(4)           Percentages or fractional interests of parties to this agreement –
See Exhibit “A-2”


(5)
Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement – See
Exhibit “A-1”



(6)           Burdens on production – See Exhibit “A-1”

 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT “A-1”


ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED JANUARY
17, 2011 BY AND BETWEEN
MOGUL ENERGY INTERNATIONAL, INC., OPERATOR
AND NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.






1.             Description of Lands Subject to This Agreement:


ANY AND ALL LANDS WITHIN THE STAFFORD PROSPECT AREA OUTLINE, AS PROVIDED FOR ON
THE MOGUL ENERGY INTERNATIONAL, INC. PLAT DATED DECEMBER 07, 2010  AND ATTACHED
TO   THIS EXHIBIT “A-1”




2.             Restrictions, if any, as to Depths, Formations, or Substances:


None.








3.             Burdens on Production:


ALL ROYALTIES BURDENING THE OIL AND GAS LEASES DESCRIBED IN THIS EXHIBIT “A-1”,
ALL OVERRIDING ROYALTIES OF RECORD AS OF THE DATE OF THIS AGREEMENT BURDENING
THE OIL AND GAS LEASES DESCRIBED IN THIS EXHIBIT “A-1”, AND THE FOLLOWING:


Donald Timko and James Sorrells – a proportionate total of four (4.00%) percent
of 8/8 equally shared and burdened by all working interest owners in the
proportions as set out herein.




4.             Partial Listing of Oil and Gas Leases Subject to This Agreement:






Name of Lessee
 
Instrument
   
Book
   
Page
 
     Judge Harrison Stafford, II
    69591    
xx
   
xx
 

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT “A-2”


ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED JANUARY
17, 2011 BY AND BETWEEN
MOGUL ENERGY INTERNATIONAL, INC., OPERATOR
AND NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.




Before Casing Point
Participant
 
After Casing Point
Working Interest
   
Working Interest
                             
MOGUL ENERGY INTERNATIONAL, INC.
    10.5555555 %     15.00000000 %                  
SONORA ENERGY, L.L.C.
    6.66666666 %     5.00000000 %                  
AURA OIL HOLDINGS, LTD.
    11.11111111 %     8.33333333 %                  
GLOBAL OIL & GAS RESOURCES, INC.
    6.66666666 %     5.00000000 %


 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED JANUARY
17, 2011 BY AND BETWEEN
MOGUL ENERGY INTERNATIONAL, INC., OPERATOR
AND NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.








THERE IS NO EXHIBIT “B”.

 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”


ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED
JANUARY 17, 2011 BETWEEN
MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND
NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.




ACCOUNTING PROCEDURE
JOINT OPERATIONS


I.  GENERAL PROVISIONS




1. 
Definitions.



“Joint Operating” shall mean the real and personal property subject to the
Operating Agreement to which this Accounting Procedure is attached.


“Joint Operations” shall mean all operations necessary or proper for the
development, operation, protection, and maintenance of the Joint Property.


“Joint Account” shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.


“Operator” shall mean the party designated in the Operating Agreement to conduct
the Joint Operations.


“Non-Operators” shall mean the Parties to this Operating Agreement other than
the Operator.


“Parties” shall mean the Operator and Non-Operators.


“First Level Supervisors” shall mean those employees whose primary function in
Joint Operations is the direct supervision of other employees and/or contract
labor directly employed on the Joint Property in a field operating capacity.


“Technical Employees” shall mean those employees having special and specific
engineering, geological, or other professional skills, and whose primary
function in Joint Operations is the handling of specific operation conditions
and problems for the benefit of the Joint Property.


“Personal Expenses” shall mean travel and other reasonable reimbursable expenses
of Operator’s employees.


“Material” shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.


“Controllable Material” shall mean Material which at the time is so classified
in the Material Classification Manual as most recently recommended by the
Council of Petroleum Accountants Societies.




2.
Statement and Billings.



Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint Account for the preceding month.  The
bills will be accompanied by statements which identify the authority for
expenditure, lease, or facility, and all charges and credits summarized by
appropriate classifications of investment and expense, except that items of
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail.

 
6

--------------------------------------------------------------------------------

 



 
3. 
Advances and Payments of Non-Operators.



 
A.
Unless otherwise provided for in the Operating Agreement, Operator may require
Non-Operators to advance their share of estimated cash outlay for the succeeding
month’s operation within fifteen (15) days after receipt of the billing or by
the first day of the month for which the advance is required, whichever is
later.  Operator shall adjust each monthly billing to reflect advances received
from Non-Operators.



 
B.
Each Non-Operator shall pay its proportion of all bills within thirty (30) days
after receipt.  If payment is not made within that time, the unpaid balance
shall bear interest, monthly, at the prime rate in effect at  * on the first day
of the month in which the delinquency occurs, plus 1%, or the maximum contract
rate permitted by the applicable usury laws in the state in which the Joint
Property is located, whichever is the lesser, plus attorney’s fees, court costs,
and other costs in connection with the collection of unpaid amounts.

*the end of the business day for Citibank, N.A. located in New York




4.
Adjustments.



Payment of any bills shall not prejudice the right of any Non-Operator to
protest or question the correctness of the bill; provided, however, all bills
and statements rendered to Non-Operators by the Operator during any calendar
year shall conclusively be presumed to be true and correct after twenty-four
(24) months following the end of any calendar year, unless within the
twenty-four (24) month period a Non-Operator takes written exception to the
bill(s) and makes claim on the Operator for an adjustment.  No adjustment
favorable to Operator shall be made unless it is made within the same prescribed
time period.  The provisions of this paragraph shall not prevent adjustments
resulting from a physical inventory of Controllable Material as provided for in
Section V.




5.
Audits.



 
A.
A Non-Operator, on notice in writing to the Operator and all other
Non-Operators, shall have the right to audit the Operator’s accounts and records
relating to the Joint Account for any calendar year within the twenty-four (24)
month period following the end of a calendar year; provided, however, the making
of an audit shall not extend the time for the taking of written exception to and
the adjustments of accounts as provided for in Paragraph 4 of this Section
I.  Where there are two or more Non-Operators, the Non-Operators shall make
every reasonable effort to conduct a joint audit in a manner which will result
in a minimum of inconvenience to the Operator.  Operator shall bear no portion
of the Non-Operators’ audit cost incurred under this paragraph unless agreed to
by the Operator.  The audits shall not be conducted more than once each year
without prior approval of the Operator, except on the resignation or removal of
the Operator, and shall be made at the expense of those Non-Operators approving
the audit.



 
B.
The Operator shall reply in writing to an audit report within one hundred eighty
(180) days after receipt of the audit.





6.
Approval By Non-Operators.



Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure, and if the
Operating Agreement to which this Accounting Procedure is attached contains no
contrary provisions, Operator shall notify all Non-Operators of the Operator’s
proposal, and the agreement or approval of a majority in interest of the
Non-Operators shall be controlling on all Non-Operators.

 
7

--------------------------------------------------------------------------------

 
 
II. DIRECT CHARGES


Operator shall charge the Joint Account with the following items:




1.
Ecological and Environmental.



Costs incurred for the benefit of the Joint Property as a result of governmental
or regulatory requirements to satisfy environmental considerations applicable to
the Joint Operations.  These costs may include surveys of an ecological or
archaeological nature and pollution control procedures as required by applicable
laws and regulations.


2.
Rentals and Royalties.



Lease rentals and royalties paid by the Operator for the Joint Operations.


3.
Labor.



 
A.
(1)
Salaries and wages of Operator’s field employees directly employed on the Joint
Property in the conduct of Joint Operations.



 
(2)
Salaries of First Level Supervisors in the field.



 
(3)
Salaries and wages of Technical Employees directly employed on the Joint
Property if the charges are excluded from the overhead rates.



 
(4)
Salaries and wages of Technical Employees, either temporarily or permanently,
assigned to and directly employed in the operation of the Joint Property if the
charges are excluded from the overhead rates.



 
B.
Operator’s cost of holiday, vacation, sickness, and disability benefits and
other customary allowances paid to employees whose salaries and wages are
chargeable to a Joint Account under Paragraph 3.A. of this Section II.  The
costs under this Paragraph 3.B. may be charged on a “when and as paid basis” or
by “percentage assessment” on the amount of salaries and wages chargeable to the
Joint Account under Paragraph 3.A. of this Section II.  If percentage assessment
is used, the rate shall be based on the Operator’s cost experience.



 
C.
Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator’s costs chargeable to
the Joint Account under Paragraphs 3.A. and 3.B. of this Section II.



 
D.
Personal Expenses of those employees whose salaries and wages are chargeable to
the Joint Account under Paragraph 3.A. of this Section II.



4.
Employee Benefits.



Operator’s current costs of established plans for employee’s group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator’s labor cost
chargeable to the Joint Account under Paragraphs 3.A. and 3.B. of this Section
II. shall be Operator’s actual cost not to exceed the percent most recently
recommended by the Council of Petroleum Accountants Societies.


5.
Material.



Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV.  Only those Materials shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical
operators.  The accumulation of surplus stocks shall be avoided.

 
8

--------------------------------------------------------------------------------

 



 
6.
Transportation.



Transportation of employees and Material necessary for the Joint Operations, but
subject to the following limitations:


 
A.
If Material is moved to the Joint Property from the Operator’s warehouse or
other properties, no charge shall be made to the Joint Account for a distance
greater than the distance from the nearest reliable supply store where like
material is normally available or railway receiving point nearest the Joint
Property unless agreed to by the Parties.



 
B.
If surplus Material is moved to Operator’s warehouse or other storage point, no
charge shall be made to the Joint Account for a distance greater than the
distance to the nearest reliable supply store where the material is normally
available, or railway receiving point nearest the Joint Property unless agreed
to by the Parties.  No charge shall be made to the Joint Account for moving
Material to other properties belonging to Operator, unless agreed to by the
Parties.



 
C.
In the application of subparagraphs A. and B. above, the option to equalize or
charge actual trucking cost is available when the actual charge is $400 or less,
excluding accessorial charges.  The $400 will be adjusted to the amount most
recently recommended by the Council of Petroleum Accountants Societies.



7.
Services.



The cost of contract services, equipment, and utilities provided by outside
sources, except services excluded by Paragraph 10. of Section II. and Paragraphs
i, ii, and iii, of Section III.  The cost of professional consultant services
and contract services of technical personnel directly engaged on the Joint
Property if those changes are excluded from the overhead rates.  The cost of
professional consultant services or contract services of technical personnel not
directly engaged on the Joint Property shall not be charged to the Joint Account
unless previously agreed to by the Parties.


8. 
Equipment and Facilities Furnished By Operator.



 
A.
Operator shall charge the Joint Account for use of Operator owned equipment and
facilities at rates commensurate with costs of ownership and operation.  Those
rates shall include costs of maintenance, repairs, other operating expense,
insurance, taxes, depreciation, and interest on gross investment less
accumulated depreciation not to exceed twelve percent (12%) per annum.  The
rates shall not exceed average commercial rates currently prevailing in the
immediate area of the Joint Property.



 
B.
In lieu of charges in Paragraph 8.A. above, Operator may elect to use average
commercial rates prevailing in the immediate area of the Joint Property less
20%.  For automotive equipment, Operator may elect to use rates published by the
Petroleum Motor Transport Association.



9.
Damages and Losses to Joint Property.



All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses incurred by fire, flood, storm,
theft, accident, or other cause, except those resulting from Operator’s gross
negligence or willful misconduct.  Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after a report of
them has been received by Operator.


10.
Legal Expense.


 
9

--------------------------------------------------------------------------------

 
 
Expense of handling, investigating, and settling litigation or claims, or Texas
Railroad Commission proceeding discharging of liens, payment of judgments, and
amounts paid for settlement of claims incurred in or resulting from operations
under the Operating Agreement or necessary to protect or recover the Joint
Property, except that no charge for services of Operator’s legal staff, or fees,
or expense of outside attorneys shall be made unless previously agreed to by the
Parties.  All other legal expense is considered to be covered by the overhead
provisions of Section III. unless otherwise agreed to by the Parties, except as
provided in Section I., Paragraph 3.


11.
Taxes.



All taxes of every kind and nature assessed or levied on or in connection with
the Joint Property, the operation of it, or the production from it, and which
taxes have been paid by the Operator for the benefit of the Parties.  If the ad
valorem taxes are based in whole or in part on separate valuations of each
party’s working interest, then notwithstanding anything to the contrary in these
Accounting Procedures, charges to the Joint Account shall be made and paid by
the Parties in accordance with the tax value generated by each Party’s working
interest.


12.
Insurance.



Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties.  In the event Joint Operations are conducted
in a state in which Operator may act as self-insurer for Worker’s Compensation
and/or Employers Liability under the respective state’s laws, Operator may, at
its election, include the risk under its self-insurance program and in that
event, Operator shall include a charge at Operator’s cost not to exceed manual
rates.


13.
Abandonment and Reclamation.



Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory authority.


14.
Communications.



Cost of acquiring, leasing, installing, operating, repairing, and maintaining
communication systems, including radio and microwave facilities directly serving
the Joint Property.  In the event communication facilities/systems serving the
Joint Property are Operator owned, charges to the Joint Account shall be made as
provided in Paragraph 8. of this Section II.


15.
Other Expenditures.



Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II., or in Section III., and which is of direct benefit to the
Joint Property, and is incurred by the Operator in the necessary and proper
conduct of the Joint Operations.




III. OVERHEAD


1.
Overhead – Drilling and Producing Operations.



 
i.
As compensation for administrative, supervision, office services, and
warehousing costs, Operator shall charge drilling and producing operations on
either:



 
(X)
Fixed Rate Basis, Paragraph 1.A.; or,

 
(   )
Percentage Basis, Paragraph 1.B.



Unless otherwise agreed to by the Parties, this charge shall be in lieu of costs
and expenses of all offices and salaries, or wages plus applicable burdens and
expenses of all  personnel, except those directly chargeable under Paragraph
3.A., Section II.  The cost and expense of services from outside sources in
connection with matters of taxation, traffic, accounting, or matters before or
involving governmental agencies shall be considered as included in the overhead
rates provided for in the above selected Paragraph of this Section III., unless
the cost and expense are agreed to be the Parties as a direct charge to the
Joint Account.

 
10

--------------------------------------------------------------------------------

 
 
 
ii.
The salaries, wages, and Personal Expenses of Technical Employees and/or the
cost of professional consultant services and contract services of technical
personnel directly employed on the Joint Property:





 
(  )
shall be covered by the overhead rates; or,

 
(X)
shall not be covered by the overhead rates.



 
iii.
The salaries, wages, and Personal Expenses of Technical Employees and/or costs
of professional consultant services and contract services of technical
personnel, either temporarily or permanently assigned to and directly employed
in the operation of the Joint Property:



 
(   )
shall be covered by the overhead rates; or,

 
(X)
shall not be covered by the overhead rates.



 
A.
Overhead – Fixed Rate Basis.



 
(1)
Operator shall charge the Joint Account at the following rates per well, per
month:



Drilling Well Rate $5,000.
(Prorated for less than a full month)


Producing Well Rate $850.


 
(2)
Application of Overhead – Fixed Rate Basis shall be as follows:



 
(a)
Drilling Well Rate.



 
(1)
Charges for drilling wells shall begin on the date the well is spudded and
terminate on the date the drilling rig, completion rig, or other units used in
completion of the well is released, whichever is later, except that no charge
shall be made during suspension of drilling or completion operations for fifteen
(15) or more consecutive calendar days.



 
(2)
Charges for wells undergoing any type of workover or recompletion for a period
of five (5) consecutive work days or more shall be made at the drilling well
rate.  These charges shall be applied for the period from date workover
operations, with rig or other units used in workover, commence through date of
rig or other unit release, except that no charge shall be made during suspension
of operations for fifteen (15) or more consecutive calendar days.



 
(b)
Producing Well Rates.



 
(1)
An active well either produced or injected into for any portion of the month
shall be considered as a one-well charge for the entire month.



 
(2)
Each active completion in a multi-completed well in which production is not
commingled down hole shall be considered as a one-well charge providing each
completion is considered a separate well by the governing regulatory authority.



 
(3)
An inactive gas well shut in because of overproduction or failure of purchaser
to take the production shall be considered as a one-well charge providing the
gas well is directly connected to a permanent sales outlet.


 
11

--------------------------------------------------------------------------------

 
 
 
(4)
A one-well charge shall be made for the month in which plugging and abandonment
operations are completed on any well.  This one-well charge shall be made
whether or not the well has produced except when drilling well rate applies.



 
(5)
All other inactive wells (including but not limited to inactive wells covered by
unit allowable, lease allowable, transferred allowable, etc.) shall not qualify
for an overhead charge.



 
(3)
The well rates shall be adjusted as of the first day of April each year
following the effective date of the Operating Agreement to which this Accounting
Procedure is attached.  The adjustment shall be computed by multiplying the rate
currently in use by the percentage increase or decrease in the average weekly
earnings of Crude Petroleum and Gas Production Workers for the last calendar
year compared to the calendar year preceding as shown by the index of average
weekly earnings of Crude Petroleum and Gas Production Workers as published by
the United States Department of Labor, Bureau of Labor Statistics, or the
equivalent Canadian index as published by Statistics Canada, as applicable.  The
adjusted rates shall be the rates currently in use, plus or minus the computed
adjustment.



 
B.
Overhead – Percentage Basis.



 
(1)
Operator shall charge the Joint Account at the following rates:



 
(a)
Development.



NA Percent (_____%) of the cost of development of the Joint Property exclusive
of costs provided under Paragraph 10. of Section II. and all salvage credits.


 
(b)
Operating.



NA Percent (_____%) of the cost of operating the Joint Property exclusive of
costs provided under Paragraphs 2. and 10. of Section II., all salvage credits,
the value of injected substances purchased for secondary recovery and all taxes
and assessments which are levied, assessed, and paid on the mineral interest in
and to the Joint Property.


 
(2)
Application of Overhead – Percentage Basis shall be as follows:



For the purpose of determining charges on a Percentage Basis under Paragraph
1.B. of this Section III., development shall include all costs in connection
with drilling, redrilling, deepening, or any remedial operations on any or all
wells involving the use of drilling rig and crew capable of drilling to the
producing interval on the Joint Property; also, preliminary expenditures
necessary in preparation for drilling and expenditures incurred in abandoning
when the well is not completed as a producer, and original cost of construction
or installation of fixed assets, the expansion of fixed assets and any other
project clearly discernible as a fixed asset, except Major Construction as
defined in Paragraph 2. of this Section III.  All other costs shall be
considered as operating.


2.
Overhead – Major Construction.



To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of fixed assets, and any other
project clearly discernible as a fixed asset required for the development and
operation of the Joint Property, Operator shall either negotiate a rate prior to
the beginning of construction, or shall charge the Joint Account for overhead
based on the following rates for any Major Construction project in excess of
$50,000.00:

 
12

--------------------------------------------------------------------------------

 
 
A.4 % of first $100,000 or total cost if less, plus


B. 3 % of costs in excess of $100,000 but less than $1,000,000, plus


C. 2 % of costs in excess of $1,000,000.


Total cost shall mean the gross cost of any one project.  For the purpose of
this paragraph, the component parts of a single project shall not be treated
separately and the cost of drilling and workover wells and artificial lift
equipment shall be excluded.


3.
Catastrophe Overhead.



To compensate Operator for overhead costs incurred in the event of expenditures
resulting from a single occurrence due to oil spill, blowout, explosion, fire,
storm, hurricane, or other catastrophes as agreed to by the Parties, which are
necessary to restore the Joint Property to the equivalent condition that existed
prior to the event causing the expenditures, Operator shall either negotiate a
rate prior to charging the Joint Account or shall charge the Joint Account for
overhead based on the following rates:


A. 4 % of total costs through $100,000; plus


B. 3 % of total costs in excess of $100,000 but less than $1,000,000; plus


C. 2 % of total costs in excess of $1,000,000.


Expenditures subject to the overheads above will not be reduced by insurance
recoveries, and no other overhead provisions of this Section III. shall apply.


4.
Amendment of Rates.



The overhead rates provided for in this Section III. may be amended from time to
time only by mutual agreement between the Parties if, in practice, the rates are
found to be insufficient or excessive.




IV. PRICING OF JOINT ACCOUNT MATERIAL
PURCHASES, TRANSFERS, AND DISPOSITIONS


Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for all Material movements affecting the Joint
Property.  Operator shall provide all Material for use on the Joint Property;
however, at Operator’s option, the Material may be supplied by the
Non-Operator.  Operator shall make timely disposition of idle and/or surplus
Material, the disposal being made either through sale to Operator or
Non-Operator, division in kind, or sale to outsiders.  Operator may purchase,
but shall be under no obligation to purchase the interest of Non-Operators in
surplus condition A. and B. Material.  The disposal of surplus Controllable
Material not purchased by the Operator shall be agreed to by the Parties.


1.
Purchases.



Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received.  In case of Material found to be defective
or returned to vendor for any other reasons, credit shall be passed to the Joint
Account when adjustment has been received by the Operator.


2.
Transfers and Dispositions.



Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator, unless otherwise agreed to by the
Parties, shall be priced on the following basis exclusive of cash discounts.

 
13

--------------------------------------------------------------------------------

 
 
 
A.
New Material (Condition A).



 
(1)
New material shall be priced at the current market price, as quoted by the
nearest reliable supply store.





 
B.
Good Used Material (Condition B).



Material in sound and serviceable condition and suitable for reuse without
reconditioning:


 
(1)
Material moved to the Joint Property.



At seventy-five percent (75%) of current new price, as determined by Paragraph
A.


 
(2)
Material used on and moved from the Joint Property.



 
(a)
At seventy-five percent (75%) of current new price, as determined by Paragraph
A, if Material was originally charged to the Joint Account as new Material; or,



 
(b)
At sixty-five percent (65%) of current new price, as determined by Paragraph A,
if Material was originally charged to the Joint Account as used Material.



 
(3)
Material not used on and moved from the Joint Property.



At seventy-five percent (75%) of current new price as determined by Paragraph A.


The cost of reconditioning, if any, shall be absorbed by the transferring
property.


 
C.
Other Used Material.



 
(1)
Condition C.



Material which is not in sound and serviceable condition and not suitable for
its original function until after reconditioning shall be priced at fifty
percent (50%) of current new price as determined by Paragraph A.  The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.


 
(2)
Condition D.



Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on a basis commensurate with its
use.  Operator may dispose of Condition D Material under procedures normally
used by Operator without prior approval of Non-Operators.


 
(a)
Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B
seamless line pipe of comparable size and weight.  Used casing, tubing or drill
pipe utilized as line pipe shall be priced at used line pipe prices.



 
(b)
Casing, tubing or drill pipe used as higher pressure service lines than standard
line pipe, e.g. power oil lines, shall be priced under normal pricing procedures
for casing, tubing, or drill pipe.  Upset tubular goods shall be priced on a non
upset basis.



 
(3)
Condition E.



Junk shall be priced at prevailing prices.  Operator may dispose of Condition E
Material under procedures normally utilized by Operator without prior approval
of Non-Operators.

 
14

--------------------------------------------------------------------------------

 
 
 
D.
Obsolete Material.



Material which is serviceable and usable for its original function but condition
and/or value of the Material is not equivalent to that which would justify a
price as provided above may be specially priced as agreed to by the
Parties.  The price should result in the Joint Account being charged with the
value of the service rendered by the Material.




 
E.
Pricing Conditions.



 
(1)
Loading or unloading costs may be charged to the Joint Account at the actual
third party cost incurred.



 
(2)
Material involving erection costs shall be charged at actual third party costs
incurred.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, THE PRICE ON USED
MATERIALS SHALL NOT EXCEED CURRENT MARKET PRICE FOR COMPARABLE MATERIAL.



3.
Premium Prices.



Whenever Material is not readily obtainable at published or listed prices
because of national emergencies, strikes, or other unusual causes over which the
Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator’s actual cost incurred in providing the
Material, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to billing Non-Operators for the Material.  Each Non-Operator shall have
the right, by so electing and notifying Operator within ten (10) days after
receiving notice from Operator, to furnish in kind all or part of his share of
the Material suitable for use and acceptable to Operator.


4.
Warranty of Material Furnished By Operator.



Operator does not warrant the Material furnished.  In case of defective
Material, credit shall not be passed to the Joint Account until adjustment has
been received by Operator from the manufacturers or their agents.




 
V.  INVENTORIES



The Operator shall maintain detailed records of Controllable Material.


1.
Periodic Inventories, Notice, and Representation.



At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material.  Written notice of intention to take inventory
shall be given by Operator at least thirty (30) days before any inventory is to
begin so that Non-Operators may be represented when any inventory is
taken.  Failure of Non-Operators to be represented at any inventory shall bind
Non-Operators to accept the inventory taken by Operator.


2. 
Reconciliation and Adjustment of Inventories.



Adjustments to the Joint Account resulting from the reconciliation of a physical
inventory shall be made within six months following the taking of the
inventory.  Inventory adjustments shall be made by Operator to the Joint Account
for overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of reasonable diligence.


3. 
Special Inventories.


 
15

--------------------------------------------------------------------------------

 
 
Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint Property.  It shall be the duty of the party
selling to notify all other Parties as quickly as possible after the transfer of
interest takes place.  In such cases, both the seller and the purchaser shall be
governed by such inventory.  In cases involving a change of Operator, all
Parties shall be governed by the inventory.


4. 
Expense of Conducting Inventories.



 
A.
The expense of conducting periodic inventories shall not be charged to the Joint
Account unless agreed to by the Parties.



 
B.
The expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except inventories required due to change of
Operator shall be charged to the Joint Accounting.


 
16

--------------------------------------------------------------------------------

 


EXHIBIT “D”


ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED
JANUARY 17, 2011 BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND
NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.
 


 
1.
INSURANCE



A.
Workmen’s Compensation Insurance to cover full liability under the Workmen’s
Compensation laws of the state in which the Contract Area is located.



B.
Employer’s Liability Insurance with limits of not less than $ 1,000,000.00 for
the accidental injury or death of one or more employees.



C.
Comprehensive General Public Liability Bodily Injury Insurance with limits of
liability of not less than $1,000,000.00 for the accidental injury or death of
one person, and $1,000,000.00 for the accidental injury or death of more than
one person as the result of one accident.



D.
Comprehensive General Public Liability Property Damage Insurance with limits of
not less than $1,000,000.00 for damage to property as a result of one accident
or one occurrence.



E.
Automobile Public Liability and Property Damage Insurance combined with limits
of not less than $1,000,000.00 for injuries to or death of one person or
property damage, and $1,000,000.00 for injuries to or death of more than one
person and property damage as the result of one accident.



F. 
Umbrella Liability with limits of $5,000,000.00



G.
Operator shall, at the joint expense of the parties hereto, at all times while
operations are conducted hereunder, provide with responsible insurance companies
the following insurance:



Control of Well Insurance, including expense for Clean-up, Containment, Seepage
and Pollution with combined limits of not less than $5,000,000.00 per
occurrence.


H.
Each party shall have the right to be excluded from the above stated insurance
coverage and therefore not be charged for its proportionate share thereof, by
acquiring at its cost its own insurance meeting the requirements set forth
above.  If such party acquires such insurance, it shall furnish a certificate or
certificates executed by the company providing the insurance required hereunder
certifying that all required coverages are in full force and effect, and will
not be terminated, modified or canceled without at least thirty (30) days notice
to the parties hereto.



I.
Losses for which no insurance is required to be carried or in excess of the
limits set forth above, shall be borne by the parties in proportion of their
respective interests herein and shall be charged to the joint account.





2.
PREMIUMS AND ADDITIONAL COVERAGE



A.
The premiums paid for all Insurance shall be charged as operation expense.  No
Insurance, other than that shown above, shall be carried for the benefit of the
Joint Account except by mutual consent of the Parties.


 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT “E”


ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED
JANUARY 17, 2011
BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR,
AND NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.




GAS BALANCING AGREEMENT


By the terms of the Operating Agreement, to which this Gas Balancing Agreement
is attached, each party has the right to take and market its share of gas
produced from the Contract Area described in the Operating Agreement.  In the
event any party is not able to take its share of gas, or has contracted to sell
its share of gas produced from the Contract Area to a purchaser which is unable
at any time while the Operating Agreement is in effect to take the share of gas
attributable to the interest of the party, the terms of this Gas Balancing
Agreement shall automatically become effective.


During the period or periods when any party has no market for, or its purchaser
is unable to take its share of gas, the other parties shall be entitled to
produce, each month, one hundred percent (100%) of the allowable gas production
assigned to the Contract Area by the appropriate governmental entity having
jurisdiction, and each party shall have the right to take or deliver its prorata
share of all of the production.  All parties to the Operating Agreement shall
share in and own the condensate recovered at the surface in accordance with
their respective interests in the Contract Area, but each party taking gas shall
own all the gas it takes or delivers to its purchaser.  Each party that is
unable to market its share of the produced gas shall be credited with gas "in
storage" equal to its share of the gas produced, less its share of gas used in
lease operations, vented, or lost.  The Operator designated in the Operating
Agreement, and its successor Operators shall maintain a current account of the
gas balance between the parties and shall furnish all parties monthly statements
showing the total quantity of gas produced, used in lease operations, vented or
lost, and the total quantity of condensate recovered.  Each party taking gas
shall furnish Operator a monthly statement of the amount of gas taken.


At all times while gas is produced from the Contract Area, each party,
regardless of whether the party is taking gas or unable to take gas, will make
settlement with the respective royalty owners to whom they are each accountable,
just as if each party were taking or delivering to a purchaser its share, and
its share only, of gas production.  Each party agrees to hold each other party
harmless from any and all claims for royalty payments asserted by royalty owners
to whom each party is accountable.  Each party producing and/or delivering gas
to its purchaser shall pay any and all production taxes due on such gas.


After notice to Operator, any party who has been unable to take gas may begin
taking or delivering its share of the produced gas to its purchaser.  In
addition to its share, each party, until it has recovered its gas in storage and
balanced its gas account, shall be entitled to take or deliver a volume of gas
equal to Twenty Five percent  (25%) of each overproduced party's share of
produced gas (the "additional gas").  If more than one party is entitled to the
additional produced gas.  It shall divide the additional gas between them.  The
portion of the additional gas which each party shall be entitled to take shall
be determined by dividing a party's interest in the Contract Area by the sum of
the Contract Area interests of all parties taking the additional gas.


The Operator, at the request of any party, may produce the entire well stream,
if necessary, for a deliverability test not to exceed seventy-two (72) hours
duration, which may be required by the requesting party's Gas Sales Contract,
and may overproduce in any other situation, provided such overproducing is
consistent with prudent operations.


It is the intent of the parties to this Gas Balancing Agreement that during the
productive life of each well on the Contract Area, each party shall have the
opportunity to share in the actual cumulative production from each well, in
proportion to its Contract Area interest in the gas produced.  Every reasonable
effort shall be made to balance the parties’ over deliveries and under
deliveries of produced gas on a monthly basis, provided the pipeline handling
each party's gas is able to take the share of production to which each party is
entitled.

 
18

--------------------------------------------------------------------------------

 
 
In the event production of gas from a reservoir in a well permanently ceases
prior to the time that the accounts of the parties have been balanced, a
complete balancing shall be accomplished by a money settlement between the
parties within 90 days of the date the reservoir in the well permanently ceases
to produce.  The settlement shall be based on the price or prices actually
received by each overproduced party for its share of the gas of an under
produced party, without interest, less any applicable production taxes paid by
the overproduced party on the gas.  The parties recognize there may be changes
in the price per MCF of gas received by the parties receiving a share of the gas
of an under produced party.  In view of this, the parties agree that for the
purpose of determining the price, per MCF, of overproduction and underproduction
of gas, (recognizing the price per MCF determines the money settlement to be
made by the overproduced parties to the under produced parties) the
overproduction and underproduction amounts of gas shall be offset in the order
the overproduction and underproduction accrued.


The provisions of this Gas Balancing Agreement shall be separately applicable to
each well and each reservoir in the Contract Area and production from one
reservoir in a gas well may not be utilized for the purpose of balancing
underproduction and overproduction from other reservoirs in a gas well.

 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT "F"


ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED
JANUARY 17, 2011
BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR,
AND NON-OPERATOR(S), AS IDENTIFIED ON
EXHIBIT “A-2” ATTACHED HERETO.




NON-DISCRIMINATION AND CERTIFICATION OF
NON-SEGREGATED FACILITIES




1.
During the performance of this Contract, the Operator agrees as follows:



A.           The Operator will not discriminate against any employee or
applicant for employment because of race, color, religion, sex or national
origin.  The Operator will take affirmative action to ensure that applicants are
employed, and that employees are treated during employment without regard to
their race, color, religion, sex or national origin.  Such action shall include,
but not be limited to, the following: employment, upgrading, demotion or
transfer, recruitment or recruitment advertising; layoff or termination; rates
of pay or other forms of compensation; and selection for training including
apprenticeship.  The Operator agrees to post in conspicuous places, available to
employees and applicants for employment, notices to be provided by the
contracting office setting forth the provisions of this non-discrimination
clause.


B.           The Operator will, in all solicitations or advertisements for
employees places by or on behalf of the Operator, state that all qualified
applicants will receive consideration for employment without regard to race,
color, religion, sex or national origin.


C.           The Operator will send to each labor union or representative or
workers with which he has a collective bargaining agreement or other contract or
understanding, a notice to be provided by the agency contracting office,
advising the labor union or worker’s representatives of the Operator's
commitments under Section 202 of Executive Order No. 11246 of September 24,
1965, and shall post copies of the notice in conspicuous places available to
employees and applicants for employment.


D.           The Operator will comply with all provisions of Executive Order No.
11246 of September 24, 1965, and by the rules, regulations and relevant orders
of the Secretary of Labor.


E.           The Operator will furnish all information and reports required by
Executive Order No. 11246 of September 24, 1965, and by the rules, regulations
and orders of the Secretary of Labor, or pursuant thereto, and will permit
access to his books, records and accounts by the contracting agency and the
Secretary of Labor for purposes of investigation to ascertain compliance with
such rules, regulations and orders.


F.           In the event of Operator's non-compliance with the
non-discrimination of this contract or with any of such rules, regulations or
orders, this contract may be canceled, terminated or suspended, or in whole or
in part, and the Operator may be declared ineligible for further Government
contracts in accordance with procedures authorized in Executive Order No. 11246
of September 24, 1965, and such other sanctions may be imposed and remedies
invoked as provided in said Executive Order No. 11246 of September 24, 1965, or
by rules, regulation or order of the Secretary of Labor, or as otherwise
provided by law.


G.           The Operator will include the provisions of Paragraphs (1) through
(7) in every subcontract or purchase order unless exempted by rules, regulations
or orders of the Secretary of Labor issued pursuant to Section 204 of Executive
Order No. 11246 of September 24, 1965, so that such provisions will be binding
upon each contractor or vendor.  The Operator will take such action with respect
to any contract or purchase order as the contracting agency may direct as a
means of enforcing such provisions, including sanctions for non-compliance;
provided, however, that in the even the Operator becomes involved in or is
threatened with litigation with a contractor or vendor as a result of such
direction by the contracting agency, the Operator may request the United States
to enter into such litigation to protect the interest of the United States.

 
20

--------------------------------------------------------------------------------

 
 
2.
Equal Employment Opportunity Reporting.



The Operator, unless exempt, agrees to file with the appropriate federal agency
a complete and accurate report on Standard Form 100 (EEO-1) within thirty (30)
days after the signing of this Agreement or the award of any such purchase
order, as the case may be, (unless such a report has been filed in the last 12
months), and agrees to continue to file such reports annual, on or before March
31st. (41 CFR 60-1.7(a)).


3.
Affirmative Action Compliance Program.



The Operator agrees to develop and maintain a current written affirmative action
compliance program for each of its establishments in accordance with the
regulations of the Secretary of Labor promulgated under Executive Order No.
11246, as amended (41 CFR 60-01.40).


4.
Veteran's Employment.



In the event the agreement to which this exhibit is attached is for the purpose
of carrying with any department or agency of the United States for the
procurement of personal property and non-personal services (including
construction) for the United States as provided by Section 2012 of Title 38 USC,
Operator agrees to give special emphasis to the employment of qualified disabled
veterans and veterans of the Vietnam era and to list immediately with the
appropriate local employment service office all of its suitable employment
openings.


5.
Equal Opportunity in Employment Certification of Non-Segregated Facilities.



Operator, by entering into the contract to which this Exhibit D is attached,
certifies that he does not maintain or provide for his employees any segregated
facilities at any of his establishments, and that he does not permit his
employees to perform their services at any location, under his control, where
segregated facilities are maintained.  Operator agrees that a breach of this
certification is a violation of the Equal Opportunity clause in this
contract.  As used in this certification, the term "segregated facilities"
means, but is not limited to, any waiting rooms, work areas, restrooms and
washrooms, restaurants, and other eating areas, time clocks, locker rooms, and
other storage or dressing areas, parking lots, drinking fountains, recreation or
entertainment areas, transportation, and housing facilities provided for
employees which are segregated by explicit directive or are in fact segregated
on the basis of race, creed, color or national origin, because of habit, local
custom, or otherwise.  He further agrees that (except where he has obtained
identical certifications from proposed contracts for specific time periods) he
will obtain identical certifications from proposed contractors prior to the
award of contracts exceeding $10,00.00 which are not exempt from the provisions
of the Equal Opportunity clause, that he will retain such certifications in his
files; and that he will forward the following notice to such proposed
contractors (except where the proposed contractors have submitted identical
certifications for specific time periods):


6.
Notice to Prospective Contractors of Requirement for Certifications of
Facilities.



A Certification of Non-Segregated Facilities, as required by the May 9, 1967
Order (32 F.R. 7439, May 19, 1967) on Elimination of Segregated Facilities, by
the Secretary of Labor, must be submitted prior to the award of a contract
exceeding $10,000.00 which is not exempt from the provisions of the Equal
Opportunity clause.  The certification may be submitted either for each contract
or for all contracts during a period (i.e., quarterly, semi-annually, or
annually).
 
 
21

--------------------------------------------------------------------------------